Exhibit 10(ii)
 
Execution Version
 
Published CUSIP Number: 50188JAA5
 

--------------------------------------------------------------------------------


 


$75,000,000
 
REVOLVING CREDIT AGREEMENT
 
dated as of October 30, 2013
 
among
 
LG&E AND KU ENERGY LLC,
 
THE LENDERS FROM TIME TO TIME PARTY HERETO
 
and
 
PNC BANK, NATIONAL ASSOCIATION,
as the Administrative Agent and the Issuing Lender






PNC CAPITAL MARKETS LLC,
as Sole Lead Arranger and Sole Bookrunner


FIFTH THIRD BANK,
as Syndication Agent


CENTRAL BANK & TRUST COMPANY,
as Documentation Agent





 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
                 
Page
ARTICLE I
DEFINITIONS
1
 
Section 1.01
 
Definitions
1
ARTICLE II
THE CREDITS
13
 
Section 2.01
 
Commitments to Lend
13
 
Section 2.02
 
Reserved
13
 
Section 2.03
 
Notice of Borrowings
13
 
Section 2.04
 
Notice to Lenders; Funding of Revolving Loans
14
 
Section 2.05
 
Noteless Agreement; Evidence of Indebtedness
15
 
Section 2.06
 
Interest Rates
15
 
Section 2.07
 
Fees
17
 
Section 2.08
 
Adjustments of Commitments
17
 
Section 2.09
 
Maturity of Loans; Mandatory Prepayments
19
 
Section 2.10
 
Optional Prepayments and Repayments
20
 
Section 2.11
 
General Provisions as to Payments
20
 
Section 2.12
 
Funding Losses
21
 
Section 2.13
 
Computation of Interest and Fees
21
 
Section 2.14
 
Basis for Determining Interest Rate Inadequate, Unfair or Unavailable
21
 
Section 2.15
 
Illegality
22
 
Section 2.16
 
Increased Cost and Reduced Return
22
 
Section 2.17
 
Taxes
23
 
Section 2.18
 
Base Rate Loans Substituted for Affected Euro-Dollar Loans
26
 
Section 2.19
 
Increases in Commitments
26
 
Section 2.20
 
Defaulting Lenders
27
ARTICLE III
LETTERS OF CREDIT
28
 
Section 3.01
 
Letters of Credit
28
 
Section 3.02
 
Method of Issuance of Letters of Credit
29
 
Section 3.03
 
Conditions to Issuance of Letters of Credit
29
 
Section 3.04
 
Purchase and Sale of Letter of Credit Participations
29
 
Section 3.05
 
Drawings under Letters of Credit
29
 
Section 3.06
 
Reimbursement Obligations
30
 
Section 3.07
 
Duties of Issuing Lender to Lenders; Reliance
30
 
Section 3.08
 
Obligations of Lenders to Reimburse Issuing Lender for Unpaid Drawings
31
 
Section 3.09
 
Funds Received from the Borrower in Respect of Drawn Letters of Credit
31
 
Section 3.10
 
Obligations in Respect of Letters of Credit Unconditional
32
 
Section 3.11
 
Indemnification in Respect of Letters of Credit
32
 
Section 3.12
 
ISP98
33
ARTICLE IV
CONDITIONS
33
 
Section 4.01
 
Conditions to Closing
33
 
Section 4.02
 
Conditions to All Credit Events
34
ARTICLE V
REPRESENTATIONS AND WARRANTIES
35
 
Section 5.01
 
Status
35
 
Section 5.02
 
Authority; No Conflict
35
 
Section 5.03
 
Legality; Etc
35
 
Section 5.04
 
Financial Condition
35
 
Section 5.05
 
Litigation
36
 
Section 5.06
 
No Violation
36
 
Section 5.07
 
ERISA
36
 
Section 5.08
 
Governmental Approvals
36
 
Section 5.09
 
Investment Company Act
36
 
Section 5.10
 
Tax Returns and Payments
36
 
Section 5.11
 
Compliance with Laws
36
 
Section 5.12
 
No Default
37
 
Section 5.13
 
Environmental Matters
37
 
Section 5.14
 
Utility Subsidiaries and Ownership
38
 
Section 5.15
 
OFAC
38
ARTICLE VI
COVENANTS
38
 
Section 6.01
 
Information
38
 
Section 6.02
 
Maintenance of Insurance
40
 
Section 6.03
 
Conduct of Business and Maintenance of Existence
40
 
Section 6.04
 
Compliance with Laws, Etc
40
 
Section 6.05
 
Books and Records
41
 
Section 6.06
 
Use of Proceeds
41
 
Section 6.07
 
Merger or Consolidation
41
 
Section 6.08
 
Asset Sales
41
 
Section 6.09
 
Consolidated Debt to Consolidated Capitalization Ratio
41
 
Section 6.10
 
Liens on Subsidiary Voting Stock
42
 
Section 6.11
 
Restrictive Agreements
42
ARTICLE VII
DEFAULTS
42
 
Section 7.01
 
Events of Default
42
ARTICLE VIII
THE ADMINISTRATIVE AGENT
44
 
Section 8.01
 
Appointment and Authority
44
 
Section 8.02
 
Rights as a Lender
44
 
Section 8.03
 
Exculpatory Provisions
44
 
Section 8.04
 
Reliance by Administrative Agent
45
 
Section 8.05
 
Delegation of Duties
45
 
Section 8.06
 
Resignation of Administrative Agent
45
 
Section 8.07
 
Non-Reliance on Administrative Agent and Other Lenders
46
 
Section 8.08
 
No Other Duties, etc
46
 
Section 8.09
 
Administrative Agent’s Fees
47
 
Section 8.10
 
No Reliance on Administrative Agent’s Customer Identification Program
47
ARTICLE IX
MISCELLANEOUS
47
 
Section 9.01
 
Notices
47
 
Section 9.02
 
No Waivers; Non-Exclusive Remedies
48
 
Section 9.03
 
Expenses; Indemnification
48
 
Section 9.04
 
Sharing of Set-Offs
49
 
Section 9.05
 
Amendments and Waivers
50
 
Section 9.06
 
Successors and Assigns
50
 
Section 9.07
 
Governing Law; Submission to Jurisdiction
52
 
Section 9.08
 
Counterparts; Integration; Effectiveness
53
 
Section 9.09
 
Generally Accepted Accounting Principles
53
 
Section 9.10
 
Usage
53
 
Section 9.11
 
WAIVER OF JURY TRIAL
54
 
Section 9.12
 
Confidentiality
54
 
Section 9.13
 
USA PATRIOT Act Notice
55
 
Section 9.14
 
No Fiduciary Duty
55


 

--------------------------------------------------------------------------------

 

 
Appendices:
   
Commitment Appendix
         
Schedules:
         
Schedule 5.14
-
Utility Subsidiaries
Schedule 6.10
-
Existing Liens
Schedule 6.11
-
Restrictive Agreements
Exhibits:
   
Exhibit A-1
-
Form of Notice of Borrowing
Exhibit A-2
-
Form of Notice of Conversion/Continuation
Exhibit A-3
-
Form of Letter of Credit Request
Exhibit B
-
Form of Note
Exhibit C
-
Form of Assignment and Assumption Agreement
Exhibit D
-
Forms of Opinion of Counsel for the Borrower
Exhibit E
-
Form of Notice of Revolving Increase


 

--------------------------------------------------------------------------------

 


REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as of October 30, 2013 is
entered into among LG&E AND KU ENERGY LLC, a Kentucky limited liability company
(the “Borrower”), the LENDERS party hereto from time to time and PNC BANK,
NATIONAL ASSOCIATION, as Administrative Agent. The parties hereto agree as
follows:
 
RECITALS
 
The Borrower has requested that the Lenders provide a revolving credit facility
to the Borrower in an aggregate principal amount, subject to Section 2.19, not
to exceed $75,000,000.  In consideration of their mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto covenant and agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01 Definitions.  All capitalized terms used in this Agreement or in
any Appendix, Schedule or Exhibit hereto which are not otherwise defined herein
or therein shall have the respective meanings set forth below.
 
“Adjusted London Interbank Offered Rate” means, for any Interest Period, a rate
per annum equal to the quotient obtained (rounded upward, if necessary, to the
nearest 1/100th of 1%) by dividing (i) the London Interbank Offered Rate for
such Interest Period by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.
 
“Administrative Agent” means PNC Bank, in its capacity as administrative agent
for the Lenders hereunder and under the other Loan Documents, and its successor
or successors in such capacity.
 
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.
 
“Affiliate” means, with respect to any Person, any other Person who is directly
or indirectly controlling, controlled by or under common control with such
Person.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through the
ownership of stock or its equivalent, by contract or otherwise.
 
“Agreement” has the meaning set forth in the introductory paragraph hereto, as
this Agreement may be amended, restated, supplemented or modified from time to
time.
 
“Applicable Lending Office” means, with respect to any Lender, its office
located at its address set forth in its Administrative Questionnaire or such
other office as such Lender may hereafter designate by notice to the Borrower
and the Administrative Agent.
 
“Applicable Percentage” means, for purposes of calculating (i) the applicable
interest rate for any day for any Base Rate Loans or Euro-Dollar Loans, (ii) the
applicable rate for the Commitment Fee for any day for purposes of
Section 2.07(a) or (iii) the applicable rate for the Letter of Credit Fee for
any day for purposes of Section 2.07(b), the appropriate applicable percentage
set forth below corresponding to the then current Borrower’s Ratings; provided,
that, in the event that the Borrower’s Ratings shall fall within different
levels and ratings are maintained by both Rating Agencies, the applicable rating
shall be based on the higher of the two ratings unless one of the ratings is two
or more levels lower than the other, in which case the applicable rating shall
be determined by reference to the level one rating lower than the higher of the
two ratings:
 

 
Borrower’s Ratings
(S&P /Moody’s)
Applicable Percentage for Commitment Fees
Applicable Percentage for Base Rate Loans
Applicable Percentage for Euro-Dollar Loans and Letter of Credit Fees
Category A
> A from S&P / A2 from Moody’s
0.100%
0.000%
1.000%
Category B
A- from S&P / A3 from Moody’s
0.125%
0.125%
1.125%
Category C
BBB+ from S&P / Baa1 from Moody’s
0.175%
0.250%
1.250%
Category D
BBB from S&P / Baa2 from Moody’s
0.200%
0.500%
1.500%
Category E
BBB- from S&P / Baa3 from Moody’s
0.250%
0.625%
1.625%
Category F
≤ BB+ from S&P / Ba1 from Moody’s
0.350%
0.875%
1.875%



“Asset Sale” means any sale of any assets, including by way of the sale by the
Borrower or any of its Subsidiaries of equity interests in such Subsidiaries.
 
“Assignee” has the meaning set forth in Section 9.06(c).
 
“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement, substantially in the form of attached Exhibit C, under which an
interest of a Lender hereunder is transferred to an Eligible Assignee pursuant
to Section 9.06(c).
 
“Authorized Officer” means the president, the chief operating officer, the chief
financial officer, the chief accounting officer, any vice president, the
treasurer or the controller of the Borrower or such other individuals reasonably
acceptable to the Administrative Agent as may be designated in writing by the
Borrower from time to time.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.
 
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, or any
successor statute.
 
“Base Rate” means for any day, a fluctuating per annum rate of interest equal to
the highest of (i) the Federal Funds Rate plus 0.5%, (ii) the Prime Rate, and
(iii) the Daily LIBOR Rate plus 100 basis points (1.0%).  Any change in the Base
Rate (or any component thereof) shall take effect at the opening of business on
the day such change occurs.
 
“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.
 
“Base Rate Loan” means a Loan in respect of which interest is computed on the
basis of the Base Rate.
 
“Borrower” has the meaning set forth in the introductory paragraph hereto.
 
“Borrower’s Rating” means the senior unsecured long-term debt rating of the
Borrower from S&P or Moody’s.
 
“Borrowing” means a group of Loans of a single Type made by the Lenders on a
single date and, in the case of a Euro-Dollar Borrowing, having a single
Interest Period.
 
“Business Day” means any day other than a Saturday or Sunday or a legal holiday
on which commercial banks are authorized or required to be closed for business
in Pittsburgh, Pennsylvania and if the applicable Business Day relates to any
Euro-Dollar Loan, such day must also be a day on which dealings are carried on
in the London interbank market.
 
“Capital Lease” means any lease of property which, in accordance with GAAP,
should be capitalized on the lessee’s balance sheet.
 
“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.
 
“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended) of 25% or more of the outstanding shares of Voting
Stock of PPL Corporation or its successors or (ii) the failure at any time of
PPL Corporation or its successors to own 80% or more of the outstanding shares
of the Voting Stock in the Borrower.
 
“Commitment” means, with respect to any Lender, the commitment of such Lender to
(i) make Loans under this Agreement and (ii) purchase participations in Letters
of Credit pursuant to Article III hereof, as set forth in the Commitment
Appendix and as such Commitment may be reduced from time to time pursuant to
Section 2.08 or Section 9.06(c) or increased from time to time pursuant to
Section 2.19 or Section 9.06(c).
 
“Commitment Appendix” means the Appendix attached under this Agreement
identified as such.
 
“Commitment Fee” has the meaning set forth in Section 2.07(a).
 
“Commitment Ratio” means, with respect to any Lender, the percentage equivalent
of the ratio which such Lender’s Commitment bears to the aggregate amount of all
Commitments.
 
“Consolidated Capitalization” means the sum of, without duplication, (i) the
Consolidated Debt (without giving effect to clause (b) of the definition of
“Consolidated Debt”) and (ii) the consolidated members’ equity (determined in
accordance with GAAP) of the common, preference and preferred equityholders of
the Borrower and minority interests  recorded on the Borrower’s consolidated
financial statements (excluding from members’ equity (A) the effect of all
unrealized gains and losses reported under Financial Accounting Standards Board
Accounting Standards Codification Topic 815 in connection with (x) forward
contracts, futures contracts, options contracts or other derivatives or hedging
agreements for the future delivery of electricity, capacity, fuel or other
commodities and (y) Interest Rate Protection Agreements, foreign currency
exchange agreements or other interest or exchange rate hedging arrangements and
(B) the balance of accumulated other comprehensive income/loss of the Borrower
on any date of determination solely with respect to the effect of any pension
and other post-retirement benefit liability adjustment recorded in accordance
with GAAP), except that for purposes of calculating Consolidated Capitalization
of the Borrower, Consolidated Debt of the Borrower shall exclude Non-Recourse
Debt and Consolidated Capitalization of the Borrower shall exclude that portion
of members’ equity attributable to assets securing Non-Recourse Debt.
 
“Consolidated Debt” means the consolidated Debt of the Borrower and its
Consolidated Subsidiaries (determined in accordance with GAAP), except that for
purposes of this definition (a) Consolidated Debt shall exclude Non-Recourse
Debt of the Borrower and its Consolidated Subsidiaries and (b) Consolidated Debt
shall exclude (i) Hybrid Securities of the Borrower and its Consolidated
Subsidiaries in an aggregate amount as shall not exceed 15% of Consolidated
Capitalization and (ii) Equity-Linked Securities in an aggregate amount as shall
not exceed 15% of Consolidated Capitalization.
 
“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.
 
“Continuing Lender” means with respect to any event described in
Section 2.08(b), a Lender which is not a Retiring Lender, and “Continuing
Lenders” means any two or more of such Continuing Lenders.
 
“Corporation” means a corporation, association, company, joint stock company,
limited liability company, partnership or business trust.
 
“Credit Event” means a Borrowing or the issuance, renewal or extension of a
Letter of Credit.
 
“Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the rate of interest published each
Business Day in The Wall Street Journal “Money Rates” listing under the caption
“London Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the rate at which U.S. dollar deposits
are offered by leading banks in the London interbank deposit market for a one
month period as published in another publication selected by the Administrative
Agent) by (y) a number equal to 1.00 minus the Euro-Dollar Reserve Percentage on
such day.
 
“Debt” of any Person means, without duplication, (i) all obligations of such
Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (iii) all Guarantees by such
Person of Debt of others, (iv) all Capital Lease Obligations and Synthetic
Leases of such Person, (v) all obligations of such Person in respect of Interest
Rate Protection Agreements, foreign currency exchange agreements or other
interest or exchange rate hedging arrangements (the amount of any such
obligation to be the net amount that would be payable upon the acceleration,
termination or liquidation thereof), but only to the extent that such net
obligations exceed $150,000,000 in the aggregate and (vi) all obligations of
such Person as an account party in respect of letters of credit and bankers’
acceptances; provided, however, that “Debt” of such Person does not include
(a) obligations of such Person under any installment sale, conditional sale or
title retention agreement or any other agreement relating to obligations for the
deferred purchase price of property or services, (b) obligations under
agreements relating to the purchase and sale of any commodity, including any
power sale or purchase agreements, any commodity hedge or derivative (regardless
of whether any such transaction is a “financial” or physical transaction),
(c) any trade obligations or other obligations of such Person incurred in the
ordinary course of business or (d) obligations of such Person under any lease
agreement (including any lease intended as security) that is not a Capital Lease
or a Synthetic Lease.
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Defaulting Lender” means at any time any Lender with respect to which a Lender
Default is in effect at such time.
 
“Demand Note” means that certain $300,000,000 demand note, dated as of November
30, 2012, owing by the Borrower to CEP Reserves, Inc.
 
 “Dollars” and the sign “$” means lawful money of the United States of America.
 
“Effective Date” means the date on which the Administrative Agent determines
that the conditions specified in or pursuant to Section 4.01 have been
satisfied.
 
“Eligible Assignee” means (i) a Lender (other than a Defaulting Lender); (ii) a
commercial bank organized under the laws of the United States; (iii) a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development, or a political
subdivision of any such country; provided, that such bank is acting through a
branch or agency located and licensed in the United States; or (iv) an Affiliate
of a Lender that is an “accredited investor” (as defined in Regulation D under
the Securities Act of 1933, as amended); provided, that, in each case (a) upon
and following the occurrence of an Event of Default, an Eligible Assignee shall
mean any Person other than the Borrower or any of its Affiliates and
(b) notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of its Affiliates.
 
“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses or other written governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or Hazardous Substances or wastes into the environment
including, without limitation, ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution,
use,  treatment, storage, disposal, transport or handling of pollutants,
contaminants, petroleum or petroleum products, chemicals or industrial, toxic or
Hazardous Substances or wastes.
 
“Environmental Liabilities” means all liabilities (including anticipated
compliance costs) in connection with or relating to the business, assets,
presently or previously owned, leased or operated property, activities
(including, without limitation, off-site disposal) or operations of the Borrower
or any of its Subsidiaries which arise under Environmental Laws.
 
“Equity-Linked Securities” means any securities of the Borrower or any of its
Subsidiaries which are convertible into, or exchangeable for, equity securities
of the Borrower, such Subsidiary or PPL Corporation, including any securities
issued by any of such Persons which are pledged to secure any obligation of any
holder to purchase equity securities of the Borrower, any of its Subsidiaries or
PPL Corporation.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
“ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414(b) or (c) of the Internal Revenue Code.
 
“Euro-Dollar Borrowing” means a Borrowing comprised of Euro-Dollar Loans.
 
“Euro-Dollar Loan” means a Loan in respect of which interest is computed on the
basis of the Adjusted London Interbank Offered Rate pursuant to the applicable
Notice of Borrowing or Notice of Conversion/Continuation.
 
“Euro-Dollar Reserve Percentage” of any Lender for the Interest Period of any
Euro-Dollar Loan means the maximum percentage in effect on such day, (i) as
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for determining the reserve requirements (including supplemental,
marginal and emergency reserve requirements) with respect to eurocurrency
funding (currently referred to as “Eurocurrency Liabilities”); and (ii) to be
maintained by a Lender as required for reserve liquidity, special deposit, or
similar purpose by any governmental or monetary authority of any country or
political subdivision thereof (including any central bank), against (A) any
category of liabilities that includes deposits by reference to which a London
Interbank Offered Rate is to be determined, or (B) any category of extension of
credit or other assets that includes Loans or Groups of Loans to which a London
Interbank Offered Rate applies.  The Adjusted London Interbank Offered Rate
shall be adjusted automatically on and as of the effective date of any change in
the Euro-Dollar Reserve Percentage.
 
“Event of Default” has the meaning set forth in Section 7.01.
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any
regulations (whether final, temporary or proposed) that are issued thereunder or
official government interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.
 
“Federal Funds Rate” means for any day the rate per annum (based on a year of
360 days and actual days elapsed and rounded upward, if necessary, to the
nearest 1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the Effective Date; provided, if such Federal Reserve Bank
(or its successor) does not announce such rate on any day, the “Federal Funds
Rate” for such day shall be the Federal Funds Rate for the last day on which
such rate was announced.
 
“Fee Letter” means the fee letter dated as of September 18, 2013 among the
Borrower, the Administrative Agent and PNC Capital Markets.
 
“Fronting Fee” has the meaning set forth in Section 2.07(b).
 
 “GAAP” means United States generally accepted accounting principles applied on
a consistent basis.
 
“Governmental Authority” means any federal, state or local government,
authority, agency, central bank, quasi-governmental authority, court or other
body or entity, and any arbitrator with authority to bind a party at law.
 
“Group of Loans” means at any time a group of Revolving Loans consisting of
(i) all Revolving Loans which are Base Rate Loans at such time or (ii) all
Revolving Loans which are Euro-Dollar Loans of the same Type having the same
Interest Period at such time; provided, that, if a Loan of any particular Lender
is converted to or made as a Base Rate Loan pursuant to Sections 2.15 or 2.18,
such Loan shall be included in the same Group or Groups of Loans from time to
time as it would have been in if it had not been so converted or made.
 
“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Debt of any other Person (the “primary obligor”) in any manner, whether directly
or indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or to purchase (or to advance or supply funds for the purchase of)
any security for payment of such Debt, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt of the
payment of such Debt or (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Debt; provided, however, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
 
“Hazardous Substances” means any toxic, caustic or otherwise hazardous
substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.
 
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years issued by the Borrower,
or any business trusts, limited liability companies, limited partnerships (or
similar entities) (i) all of the common equity, general partner or similar
interests of which are owned (either directly or indirectly through one or more
Wholly Owned Subsidiaries) at all times by the Borrower or any of its
Subsidiaries, (ii) that have been formed for the purpose of issuing hybrid
preferred securities and (iii) substantially all the assets of which consist of
(A) subordinated debt of the Borrower or a Subsidiary of the Borrower, as the
case may be, and (B) payments made from time to time on the subordinated debt.
 
 “Indemnitee” has the meaning set forth in Section 9.03(b).
 
“Interest Period” means with respect to each Euro-Dollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Conversion/Continuation and ending one, two, three or six months thereafter, as
the Borrower may elect in the applicable notice; provided, that:
 
(i) any Interest Period which would otherwise end on a day which is not a
Business Day shall, subject to clause (iii) below, be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
 
(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to
clause (iii) below, end on the last Business Day of a calendar month; and
 
(iii) no Interest Period shall end after the Termination Date.
 
“Interest Rate Protection Agreements” means any agreement providing for an
interest rate swap, cap or collar, or any other financial agreement designed to
protect against fluctuations in interest rates.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
 
“Issuing Lender” means PNC Bank, in its capacity as issuing lender and its
successor or successors in such capacity.
 
“Lead Arranger” means PNC Capital Markets, in its capacity as the lead arranger
and bookrunner in respect of this Agreement.
 
“Lender” means each bank or other lending institution listed in the Commitment
Appendix as having a Commitment, each Eligible Assignee that becomes a Lender
pursuant to Section 9.06(c) and their respective successors and shall include,
as the context may require, the Issuing Lender in such capacity.
 
“Lender Default” means (i) the failure (which has not been cured) of any Lender
to make available any Loan or any reimbursement for a drawing under a Letter of
Credit within one Business Day from the date it is obligated to make such amount
available under the terms and conditions of this Agreement or (ii) a Lender
having notified, in writing, the Administrative Agent and the Borrower that such
Lender does not intend to comply with its obligations under Article II following
the appointment of a receiver or conservator with respect to such Lender at the
direction or request of any regulatory agency or authority.
 
“Letter of Credit” means each letter of credit issued pursuant to Section 3.01
by the Issuing Lender.
 
“Letter of Credit Fee” has the meaning set forth in Section 2.07(b).
 
“Letter of Credit Liabilities” means, for any Lender at any time, the product
derived by multiplying (i) the sum, without duplication, of (A) the aggregate
amount that is (or may thereafter become) available for drawing under all
Letters of Credit outstanding at such time plus (B) the aggregate unpaid amount
of all Reimbursement Obligations outstanding at such time by (ii) such Lender’s
Commitment Ratio.
 
“Letter of Credit Request” has the meaning set forth in Section 3.02.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance intended to confer or having the effect of
conferring upon a creditor a preferential interest.
 
“Loan” means a Base Rate Loan or a Euro-Dollar Loan and “Loans” means any
combination of the foregoing.
 
“Loan Documents” means this Agreement and the Notes.
 
“London Interbank Offered Rate” means for any Euro-Dollar Loan for any Interest
Period, the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Administrative Agent which has
been approved by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market (for purposes of
this definition, an “Alternate Source”), at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period as
the London interbank offered rate for Dollars for an amount comparable to such
Euro-Dollar Loan and having a borrowing date and a maturity comparable to such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)).
 
“Mandatory Letter of Credit Borrowing” has the meaning set forth in
Section 3.08.
 
“Margin Stock” means “margin stock” as such term is defined in Regulation U.
 
“Material Adverse Effect” means (i) any material adverse effect upon the
business, assets, financial condition or operations of the Borrower or the
Borrower and its Subsidiaries, taken as a whole; (ii) a material adverse effect
on the ability of the Borrower to perform its obligations under this Agreement,
the Notes or the other Loan Documents or (iii) a material adverse effect on the
validity or enforceability of this Agreement, the Notes or any of the other Loan
Documents.
 
“Material Debt” means Debt (other than the Notes) of the Borrower in a principal
or face amount exceeding $50,000,000.
 
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000. For the avoidance of doubt, where any two
or more Plans, which individually do not have Unfunded Liabilities in excess of
$50,000,000, but collectively have aggregate Unfunded Liabilities in excess of
$50,000,000, all references to Material Plan shall be deemed to apply to such
Plans as a group.
 
“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Borrower and the Administrative Agent may select.
 
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions.
 
“New Lender” means with respect to any event described in Section 2.08(b), an
Eligible Assignee which becomes a Lender hereunder as a result of such event,
and “New Lenders” means any two or more of such New Lenders.
 
“Non-Consenting Lender” has the meaning set forth in Section 9.05.
 
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender, and
“Non-Defaulting Lenders” means any two or more of such Lenders.
 
“Non-Recourse Debt” means Debt that is nonrecourse to the Borrower or any asset
of the Borrower.
 
“Non-U.S. Lender” has the meaning set forth in Section 2.17(e).
 
“Note” means a promissory note, substantially in the form of Exhibit B hereto,
issued at the request of a Lender evidencing the obligation of the Borrower to
repay outstanding Revolving Loans.
 
“Notice of Borrowing” has the meaning set forth in Section 2.03.
 
“Notice of Conversion/Continuation” has the meaning set forth in
Section 2.06(d)(ii).


“Obligations” means:
 
(i) all principal of and interest (including, without limitation, any interest
which accrues after the commencement of any case, proceeding or other action
relating to the bankruptcy, insolvency or reorganization of the Borrower,
whether or not allowed or allowable as a claim in any such proceeding) on any
Loan, fees payable or Reimbursement Obligation under, or any Note issued
pursuant to, this Agreement or any other Loan Document;
 
(ii) all other amounts now or hereafter payable by the Borrower and all other
obligations or liabilities now existing or hereafter arising or incurred
(including, without limitation, any amounts which accrue after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of the Borrower, whether or not allowed or allowable as a
claim in any such proceeding) on the part of the Borrower pursuant to this
Agreement or any other Loan Document;
 
(iii) all expenses of the Administrative Agent and the Lead Arranger as to which
the Administrative Agent and the Lead Arranger have a right to reimbursement
under Section 9.03(a) hereof or under any other similar provision of any other
Loan Document;
 
(iv) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 9.03 hereof or under any other similar
provision of any other Loan Document; and
 
(v) in the case of each of clauses (i) through (iv) above, together with all
renewals, modifications, consolidations or extensions thereof.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Optional Increase” has the meaning set forth in Section 2.19(a).
 
“Other Taxes” has the meaning set forth in Section 2.17(b).
 
“Participant” has the meaning set forth in Section 9.06(b).
 
“Participant Register” has the meaning set forth in Section 9.06(b).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Permitted Business” with respect to any Person means a business that is the
same or similar to the business of the Borrower or any Subsidiary as of the
Effective Date, or any business reasonably related thereto.
 
“Permitted Liens” means:
 
(i)           any Liens existing on the Effective Date and described on
Schedule 6.10 hereto;
 
(ii)           any Liens securing Debt which matures less than one year from the
date of issuance or incurrence thereof and is not extendible at the option of
the issuer, and any refundings, refinancings and/or replacements of any such
Debt by or with similar secured Debt;
 
(iii)           other Liens securing Debt the principal amount of which does not
exceed 10% of the total assets of the Borrower and its Consolidated Subsidiaries
as shown on the Borrower’s most recent audited consolidated balance sheet; and
 
(iv)           any Liens granted in connection with extending, renewing,
replacing or refinancing, in whole or in part, the Debt secured by liens
described in the foregoing clauses (i) through (iii), to the extent of such Debt
so extended, renewed, replaced or refinanced.
 
“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a trust or an unincorporated association or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.
 
“Plan” means at any time an employee pension benefit plan (including a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.
 
“PNC Bank” means PNC Bank, National Association and its successors and assigns.
 
“PNC Capital Markets” means PNC Capital Markets LLC and its successors and
assigns.
 
“Prime Rate” means the interest rate per annum announced from time to time by
the Administrative Agent at the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania as its then prime rate, which rate may not be the
lowest or most favorable rate then being charged commercial borrowers or others
by the Administrative Agent.  Any change in the Prime Rate shall take effect at
the opening of business on the day such change is announced.
 
“Public Reporting Company” means a company subject to the periodic reporting
requirements of the Securities and Exchange Act of 1934.
 
“Quarterly Date” means the last Business Day of each of March, June, September
and December.
 
“Rating Agency” means S&P or Moody’s, and “Rating Agencies” means both of them.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Register” has the meaning set forth in Section 9.06(e).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation.
 
“Reimbursement Obligations” means at any time all obligations of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.06 for amounts paid by the
Issuing Lender in respect of drawings under Letters of Credit, including any
portion of any such obligation to which a Lender has become subrogated pursuant
to Section 3.08.
 
“Replacement Date” has the meaning set forth in Section 2.08(b).
 
“Replacement Lender” has the meaning set forth in Section 2.08(b).
 
“Required Lenders” means at any time Non-Defaulting Lenders having greater than
50% of the aggregate amount of the Commitments of all Non-Defaulting Lenders or,
if the Commitments shall have been terminated, having greater than 50% of the
aggregate amount of the Revolving Outstandings of the Non-Defaulting Lenders at
such time.
 
“Retiring Lender” means a Lender that ceases to be a Lender hereunder pursuant
to the operation of Section 2.08(b).
 
“Revolving” means, when used with respect to (i) a Borrowing, a Borrowing made
by the Borrower under Section 2.01, as identified in the Notice of Borrowing
with respect thereto or a Mandatory Letter of Credit Borrowing and (ii) a Loan,
a Loan made under Section 2.01; provided, that, if any such loan or loans (or
portions thereof) are combined or subdivided pursuant to a Notice of
Conversion/Continuation, the term “Revolving Loan” shall refer to the combined
principal amount resulting from such combination or to each of the separate
principal amounts resulting from such subdivision, as the case may be.
 
“Revolving Outstandings” means at any time, with respect to any Lender, the sum
of (i) the aggregate principal amount of such Lender’s outstanding Revolving
Loans plus (ii) the aggregate amount of such Lender’s Letter of Credit
Liabilities.
 
“Revolving Outstandings Excess” has the meaning set forth in Section 2.09.
 
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., a
New York corporation, and its successors or, absent any such successor, such
nationally recognized statistical rating organization as the Borrower and the
Administrative Agent may select.
 
“Sanctioned Entity” means (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a Person resident
in, a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or Person.
 
“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
 
“SEC” means the Securities and Exchange Commission.
 
“Subsidiary” means any Corporation, a majority of the outstanding Voting Stock
of which is owned, directly or indirectly, by the Borrower or one or more other
Subsidiaries of the Borrower.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.
 
“Taxes” has the meaning set forth in Section 2.17(a).
 
“Termination Date” means the earliest to occur of (i)  October 30, 2018 and
(ii) such earlier date upon which all Commitments shall have been terminated in
their entirety in accordance with this Agreement.
 
“Type”, when used in respect of any Loan or Borrowing, shall refer to the rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.
 
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
 
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
 
“Utility Subsidiaries” means each of Louisville Gas and Electric Company and
Kentucky Utilities Company.
 
“Voting Stock” means stock (or other interests) of a Corporation having ordinary
voting power for the election of directors, managers or trustees thereof,
whether at all times or only so long as no senior class of stock has such voting
power by reason of any contingency.
 
“Wholly Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the Voting Stock of which (except directors’
qualifying shares) is at the time directly or indirectly owned by such Person.
 
ARTICLE II
THE CREDITS
 
Section 2.01 Commitments to Lend.  Each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make Revolving Loans to the
Borrower pursuant to this Section 2.01 from time to time during the Availability
Period in amounts such that its Revolving Outstandings shall not exceed its
Commitment; provided, that, immediately after giving effect to each such
Revolving Loan, the aggregate principal amount of all outstanding Revolving
Loans (after giving effect to any amount requested) shall not exceed the
aggregate Commitments less the sum of all outstanding Letter of Credit
Liabilities.  Each Revolving Borrowing (other than Mandatory Letter of Credit
Borrowings) shall be in an aggregate principal amount of $5,000,000 or any
larger integral multiple of $1,000,000 (except that any such Borrowing may be in
the aggregate amount of the unused Commitments) and shall be made from the
several Lenders ratably in proportion to their respective Commitments.  Within
the foregoing limits, the Borrower may borrow under this Section 2.01, repay,
or, to the extent permitted by Section 2.10, prepay, Revolving Loans and
reborrow under this Section 2.01.
 
Section 2.02 Reserved.
 
Section 2.03 Notice of Borrowings.  The Borrower shall give the Administrative
Agent notice which notice may be in writing or by telephone immediately
confirmed in writing substantially in the form of Exhibit A-1 hereto (a “Notice
of Borrowing”, it being understood that the Administrative Agent may rely on the
authority of any individual making any such a telephonic request without the
necessity of receipt of such written confirmation) not later than (a) 11:30 A.M.
(Pittsburgh, Pennsylvania time) on the date of each Base Rate Borrowing and
(b) 12:00 Noon (Pittsburgh, Pennsylvania time) on the third Business Day (or,
solely with respect to any Euro-Dollar Borrowing to be made on the first
Business Day after the Effective Date, one Business Day) before each Euro-Dollar
Borrowing, specifying:
 
(i) the date of such Borrowing, which shall be a Business Day;
 
(ii) the aggregate amount of such Borrowing;
 
(iii) the initial Type of the Loans comprising such Borrowing; and
 
(iv) in the case of a Euro-Dollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.
 
Notwithstanding the foregoing, no more than six (6) Groups of Euro-Dollar Loans
shall be outstanding at any one time, and any Loans which would exceed such
limitation shall be made as Base Rate Loans.
 
Section 2.04 Notice to Lenders; Funding of Revolving Loans.
 
(a) Notice to Lenders.  Upon receipt of a Notice of Borrowing, the
Administrative Agent shall promptly notify each Lender of such Lender’s ratable
share of the Borrowing referred to in the Notice of Borrowing, and such Notice
of Borrowing shall not thereafter be revocable by the Borrower.
 
(b) Funding of Loans.  Not later than (a) 1:00 P.M. (Pittsburgh, Pennsylvania
time) on the date of each Base Rate Borrowing and (b) 12:00 Noon (Pittsburgh,
Pennsylvania time) on the date of each Euro-Dollar Borrowing, each Lender shall
make available its ratable share of such Borrowing, in Federal or other funds
immediately available in Pittsburgh, Pennsylvania, to the Administrative Agent
at its address referred to in Section 9.01.  Unless the Administrative Agent
determines that any applicable condition specified in Article IV has not been
satisfied, the Administrative Agent shall apply any funds so received in respect
of a Borrowing available to the Borrower at the Administrative Agent’s address
not later than (a) 3:00 P.M. (Pittsburgh, Pennsylvania time) on the date of each
Base Rate Borrowing and (b) 2:00 P.M. (Pittsburgh, Pennsylvania time) on the
date of each Euro-Dollar Borrowing.
 
(c) Funding By the Administrative Agent in Anticipation of Amounts Due from the
Lenders.  Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing (except in the case of a Base Rate
Borrowing, in which case prior to the time of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (b) of this Section, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount.  If and to the extent that such Lender shall not
have so made such share available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount, together with interest thereon for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) a rate per annum equal to
the higher of the Federal Funds Rate and the interest rate applicable thereto
pursuant to Section 2.06, in the case of the Borrower, and (ii) the Federal
Funds Rate, in the case of such Lender.  Any payment by the Borrower hereunder
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make its share of a Borrowing available to the
Administrative Agent.  If such Lender shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Loan included in such Borrowing for purposes of this Agreement.
 
(d) Obligations of Lenders Several.  The failure of any Lender to make a Loan
required to be made by it as part of any Borrowing hereunder shall not relieve
any other Lender of its obligation, if any, hereunder to make any Loan on the
date of such Borrowing, but no Lender shall be responsible for the failure of
any other Lender to make the Loan to be made by such other Lender on such date
of Borrowing.
 
Section 2.05 Noteless Agreement; Evidence of Indebtedness.
 
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
 
(c) The entries maintained in the accounts maintained pursuant to
subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
 
(d) Any Lender may request that its Loans be evidenced by a Note.  In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender.  Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after any assignment
pursuant to Section 9.06(c)) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 9.06(c),
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in subsections (a) and (b) above.
 
Section 2.06 Interest Rates.
 
(a) Interest Rate Options.  The Loans shall, at the option of the Borrower and
except as otherwise provided herein, be incurred and maintained as, or converted
into, one or more Base Rate Loans or Euro-Dollar Loans.
 
(b) Base Rate Loans.  Each Loan which is made as, or converted into, a Base Rate
Loan shall bear interest on the outstanding principal amount thereof, for each
day from the date such Loan is made as, or converted into, a Base Rate Loan
until it becomes due or is converted into a Loan of any other Type, at a rate
per annum equal to the sum of the Base Rate for such day plus the Applicable
Percentage for Base Rate Loans for such day.  Such interest shall, in each case,
be payable quarterly in arrears on each Quarterly Date and, with respect to the
principal amount of any Base Rate Loan converted to a Euro-Dollar Loan, on the
date such Base Rate Loan is so converted.  Any overdue principal of or interest
beyond any period of grace contemplated in Section 7.01(b) on any Base Rate Loan
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to the sum of 2% plus the rate otherwise applicable to Base Rate
Loans for such day.
 
(c) Euro-Dollar Loans.  Each Euro-Dollar Loan shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Adjusted London
Interbank Offered Rate for such Interest Period plus the Applicable Percentage
for Euro-Dollar Loans for such day.  Such interest shall be payable for each
Interest Period on the last day thereof and, if such Interest Period is longer
than three months, at intervals of three months after the first day
thereof.  Any overdue principal of or interest beyond any period of grace
contemplated in Section 7.01(b) on any Euro-Dollar Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the sum
of 2% plus the sum of (A) the Adjusted London Interbank Offered Rate applicable
to such Loan at the date such payment was due plus (B) the Applicable Percentage
for Euro-Dollar Loans for such day (or, if the circumstance described in
Section 2.14 shall exist, at a rate per annum equal to the sum of 2% plus the
rate applicable to Base Rate Loans for such day).
 
(d) Method of Electing Interest Rates.
 
(i) Subject to Section 2.06(a), the Loans included in each Revolving Borrowing
shall bear interest initially at the type of rate specified by the Borrower in
the applicable Notice of Borrowing.  Thereafter, with respect to each Group of
Loans, the Borrower shall have the option (A) to convert all or any part of
(y) so long as no Default is in existence on the date of conversion, outstanding
Base Rate Loans to Euro-Dollar Loans and (z) outstanding Euro-Dollar Loans to
Base Rate Loans; provided, in each case, that the amount so converted shall be
equal to $5,000,000 or any larger integral multiple of $1,000,000, or (B) upon
the expiration of any Interest Period applicable to outstanding Euro-Dollar
Loans, so long as no Default is in existence on the date of continuation, to
continue all or any portion of such Loans, equal to $5,000,000 and any larger
integral multiple of $1,000,000 in excess of that amount as Euro-Dollar
Loans.  The Interest Period of any Base Rate Loan converted to a Euro-Dollar
Loan pursuant to clause (A) above shall commence on the date of such
conversion.  The succeeding Interest Period of any Euro-Dollar Loan continued
pursuant to clause (B) above shall commence on the last day of the Interest
Period of the Loan so continued.  Euro-Dollar Loans may only be converted on the
last day of the then current Interest Period applicable thereto or on the date
required pursuant to Section 2.18.
 
(ii) The Borrower shall deliver a written notice of each such conversion or
continuation (a “Notice of Conversion/Continuation”) to the Administrative Agent
no later than (A) 12:00 Noon (Pittsburgh, Pennsylvania time) at least three (3)
Business Days before the effective date of the proposed conversion to, or
continuation of, a Euro Dollar Loan and (B) 11:30 A.M. (Pittsburgh, Pennsylvania
time) on the day of a conversion to a Base Rate Loan.  A written Notice of
Conversion/Continuation shall be substantially in the form of Exhibit A-2
attached hereto and shall specify: (A) the Group of Loans (or portion thereof)
to which such notice applies, (B) the proposed conversion/continuation date
(which shall be a Business Day), (C) the aggregate amount of the Loans being
converted/continued, (D) an election between the Base Rate and the Adjusted
London Interbank Offered Rate and (E) in the case of a conversion to, or a
continuation of, Euro-Dollar Loans, the requested Interest Period.  Upon receipt
of a Notice of Conversion/Continuation, the Administrative Agent shall give each
Lender prompt notice of the contents thereof and such Lender’s pro rata share of
all conversions and continuations requested therein.  If no timely Notice of
Conversion/Continuation is delivered by the Borrower as to any Euro-Dollar Loan,
and such Loan is not repaid by the Borrower at the end of the applicable
Interest Period, such Loan shall be converted automatically to a Base Rate Loan
on the last day of the then applicable Interest Period.
 
(e) Determination and Notice of Interest Rates.  The Administrative Agent shall
determine each interest rate applicable to the Loans hereunder.  The
Administrative Agent shall give prompt notice to the Borrower and the
participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.  Any
notice with respect to Euro-Dollar Loans shall, without the necessity of the
Administrative Agent so stating in such notice, be subject to adjustments in the
Applicable Percentage applicable to such Loans after the beginning of the
Interest Period applicable thereto.  When during an Interest Period any event
occurs that causes an adjustment in the Applicable Percentage applicable to
Loans to which such Interest Period is applicable, the Administrative Agent
shall give prompt notice to the Borrower and the Lenders of such event and the
adjusted rate of interest so determined for such Loans, and its determination
thereof shall be conclusive in the absence of manifest error.
 
Section 2.07 Fees.
 
(a) Commitment Fees.  The Borrower shall pay to the Administrative Agent for the
account of each Lender a fee (the “Commitment Fee”) for each day at a rate per
annum equal to the Applicable Percentage for the Commitment Fee for such
day.  The Commitment Fee shall accrue from and including the Effective Date to
but excluding the last day of the Availability Period on the amount by which
such Lender’s Commitment exceeds the sum of its Revolving Outstandings on such
day.  The Commitment Fee shall be payable on the last day of each of March,
June, September and December and on the Termination Date.  Any overdue
Commitment Fee beyond any period of grace contemplated in Section 7.01(b) shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the sum of 2% plus the rate otherwise applicable to the Commitment Fee
for such day.
 
(b) Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent a
fee (the “Letter of Credit Fee”) for each day at a rate per annum equal to the
Applicable Percentage for the Letter of Credit Fee for such day.  The Letter of
Credit Fee shall accrue from and including the Effective Date to but excluding
the last day of the Availability Period on the aggregate amount available for
drawing under any Letters of Credit outstanding on such day and shall be payable
for the account of the Lenders ratably in proportion to their participations in
such Letter(s) of Credit.  Any overdue Letter of Credit Fees beyond any period
of grace contemplated in Section 7.01(b) shall bear interest, payable on demand,
for each day until paid at a rate per annum equal to the sum of 2% plus the rate
otherwise applicable to the Letter of Credit Fees for such day.  In addition,
the Borrower shall pay to the Issuing Lender a fee (the “Fronting Fee”) in
respect of each Letter of Credit issued by the Issuing Lender computed at the
rate set forth in the Fee Letter on the daily maximum amount available to be
drawn under each such Letter of Credit.  Letter of Credit Fees and Fronting Fees
shall be due and payable quarterly in arrears on each Quarterly Date and on the
Termination Date (or such earlier date as all Letters of Credit shall be
canceled or expire).  In addition, the Borrower agrees to pay to the Issuing
Lender, upon each issuance of, payment under, and/or amendment of, a Letter of
Credit, such amount as shall at the time of such issuance, payment or amendment
be the administrative charges and expenses which the Issuing Lender is
customarily charging for issuances of, payments under, or amendments to letters
of credit issued by it.
 
(c) Payments.  Except as otherwise provided in this Section 2.07, accrued fees
under this Section 2.07 in respect of Loans and Letter of Credit Liabilities
shall be payable quarterly in arrears on each Quarterly Date, on the last day of
the Availability Period and, if later, on the date the Loans and Letter of
Credit Liabilities shall be repaid in their entirety.  Fees paid hereunder shall
not be refundable under any circumstances.
 
Section 2.08 Adjustments of Commitments.
 
(a) Optional Termination or Reductions of Commitments (Pro-Rata).  The Borrower
may, upon at least three Business Days’ prior written notice to the
Administrative Agent, permanently (i) terminate the Commitments, if there are no
Revolving Outstandings at such time or (ii) ratably reduce from time to time by
a minimum amount of $5,000,000 or any larger integral multiple of $1,000,000,
the aggregate amount of the Commitments in excess of the aggregate Revolving
Outstandings.  Upon receipt of any such notice, the Administrative Agent shall
promptly notify the Lenders.  If the Commitments are terminated in their
entirety, all accrued fees shall be payable on the effective date of such
termination.
 
(b) Replacement of Lenders; Optional Termination of Commitments
(Non-Pro-Rata).  If (i) any Lender has demanded compensation or indemnification
pursuant to Sections 2.14, 2.15, 2.16 or 2.17, (ii) the obligation of any Lender
to make Euro-Dollar Loans has been suspended pursuant to Section 2.15, (iii) any
Lender is a Defaulting Lender or (iv) any Lender is a Non-Consenting Lender
referred to in Section 9.05 (each such Lender described in clauses (i), (ii),
(iii) or (iv) being a “Retiring Lender”), the Borrower shall have the right, if
no Default then exists, to replace such Lender with one or more Eligible
Assignees (which may be one or more of the Continuing Lenders) (each a
“Replacement Lender” and, collectively, the “Replacement Lenders”) reasonably
acceptable to the Administrative Agent.  The replacement of a Retiring Lender
pursuant to this Section 2.08(b) shall be effective on the tenth Business Day
(the “Replacement Date”) following the date of notice given by the Borrower of
such replacement to the Retiring Lender and each Continuing Lender through the
Administrative Agent, subject to the satisfaction of the following conditions:
 
(i) the Replacement Lender shall have satisfied the conditions to assignment and
assumption set forth in Section 9.06(c) (with all fees payable pursuant to
Section 9.06(c) to be paid by the Borrower) and, in connection therewith, the
Replacement Lender(s) shall pay:
 
(A) to the Retiring Lender an amount equal in the aggregate to the sum of
(x) the principal of, and all accrued but unpaid interest on, all outstanding
Loans of the Retiring Lender, (y) all unpaid drawings that have been funded by
(and not reimbursed to) the Retiring Lender under Section 3.09, together with
all accrued but unpaid interest with respect thereto and (z) all accrued but
unpaid fees owing to the Retiring Lender pursuant to Section 2.07; and
 
(B) to the Issuing Lender an amount equal to the aggregate amount owing by the
Retiring Lender to the Issuing Lender as reimbursement pursuant to Section 3.08,
to the extent such amount was not theretofore funded by such Retiring Lender;
and
 
(ii) the Borrower shall have paid to the Administrative Agent for the account of
the Retiring Lender an amount equal to all obligations owing to the Retiring
Lender by the Borrower pursuant to this Agreement and the other Loan Documents
(other than those obligations of the Borrower referred to in clause (i)(A)
above).
 
On the Replacement Date, each Replacement Lender that is a New Lender shall
become a Lender hereunder and shall succeed to the obligations of the Retiring
Lender with respect to outstanding Letters of Credit to the extent of the
Commitment of the Retiring Lender assumed by such Replacement Lender, and the
Retiring Lender shall cease to constitute a Lender hereunder; provided, that the
provisions of Sections 2.12, 2.16, 2.17 and 9.03 of this Agreement shall
continue to inure to the benefit of a Retiring Lender with respect to any Loans
made, any Letters of Credit issued or any other actions taken by such Retiring
Lender while it was a Lender.
 
In lieu of the foregoing, subject to Section 2.08(e), upon express written
consent of Continuing Lenders holding more than 50% of the aggregate amount of
the Commitments of the Continuing Lenders, the Borrower shall have the right to
permanently terminate the Commitment of a Retiring Lender in full.  Upon payment
by the Borrower to the Administrative Agent for the account of the Retiring
Lender of an amount equal to the sum of (i) the aggregate principal amount of
all Loans and Reimbursement Obligations owed to the Retiring Lender and (ii) all
accrued interest, fees and other amounts owing to the Retiring Lender hereunder,
including, without limitation, all amounts payable by the Borrower to the
Retiring Lender under Sections 2.12, 2.16, 2.17 or 9.03, such Retiring Lender
shall cease to constitute a Lender hereunder; provided, that the provisions of
Sections 2.12, 2.16, 2.17 and 9.03 of this Agreement shall inure to the benefit
of a Retiring Lender with respect to any Loans made, any Letters of Credit
issued or any other actions taken by such Retiring Lender while it was a Lender.
 
(c) Optional Termination of Defaulting Lender Commitment (Non-Pro-Rata).  At any
time a Lender is a Defaulting Lender, subject to Section 2.08(e), but without
requiring the vote of Continuing Lenders set forth in the last paragraph of
Section 2.08(b), the Borrower may terminate in full the Commitment of such
Defaulting Lender by giving notice to such Defaulting Lender and the
Administrative Agent, provided, that, (i) at the time of such termination,
(A) no Default has occurred and is continuing (or alternatively, the Required
Lenders shall consent to such termination) and (B) either (x) no Revolving Loans
are outstanding or (y) the aggregate Revolving Outstandings of such Defaulting
Lender in respect of Revolving Loans is zero; (ii) concurrently with such
termination, the aggregate Commitments shall be reduced by the Commitment of the
Defaulting Lender; and (iii) concurrently with any subsequent payment of
interest or fees to the Lenders with respect to any period before the
termination of a Defaulting Lender’s Commitment, the Borrower shall pay to such
Defaulting Lender its ratable share (based on its Commitment Ratio before giving
effect to such termination) of such interest or fees, as applicable.  The
termination of a Defaulting Lender’s Commitment pursuant to this Section 2.08(c)
shall not be deemed to be a waiver of any right that the Borrower,
Administrative Agent, the Issuing Lender or any other Lender may have against
such Defaulting Lender.
 
(d) Termination Date.  The Commitments shall terminate on the Termination Date.
 
(e) Redetermination of Commitment Ratios.  On the date of termination of the
Commitment of a Retiring Lender or Defaulting Lender pursuant to Section 2.08(b)
or (c), the Commitment Ratios of the Continuing Lenders shall be redetermined
after giving effect thereto, and the participations of the Continuing Lenders in
and obligations of the Continuing Lenders in respect of any then outstanding
Letters of Credit shall thereafter be based upon such redetermined Commitment
Ratios (to the extent not previously adjusted pursuant to Section 2.20).  The
right of the Borrower to effect such a termination is conditioned on there being
sufficient unused availability in the Commitments of the Continuing Lenders such
that the aggregate Revolving Outstandings will not exceed the aggregate
Commitments after giving effect to such termination and redetermination.
 
Section 2.09 Maturity of Loans; Mandatory Prepayments.
 
(a) Scheduled Repayments and Prepayments of Loans; Overline Repayments.
 
(i) The Revolving Loans shall mature on the Termination Date, and any Revolving
Loans and Letter of Credit Liabilities then outstanding (together with accrued
interest thereon and fees in respect thereof) shall be due and payable or, in
the case of Letters of Credit, cash collateralized pursuant to
Section 2.09(a)(ii), on such date.
 
(ii) If on any date the aggregate Revolving Outstandings exceed the aggregate
amount of the Commitments (such excess, a “Revolving Outstandings Excess”), the
Borrower shall prepay, and there shall become due and payable (together with
accrued interest thereon) on such date, an aggregate principal amount of
Revolving Loans equal to such Revolving Outstandings Excess.  If, at a time when
a Revolving Outstandings Excess exists and (x) no Revolving Loans are
outstanding or (y) the Commitment has been terminated pursuant to this Agreement
and, in either case, any Letter of Credit Liabilities remain outstanding, then,
in either case, the Borrower shall cash collateralize any Letter of Credit
Liabilities by depositing into a cash collateral account established and
maintained (including the investments made pursuant thereto) by the
Administrative Agent pursuant to a cash collateral agreement in form and
substance satisfactory to the Administrative Agent an amount in cash equal to
the then outstanding Letter of Credit Liabilities.  In determining Revolving
Outstandings for purposes of this clause (ii), Letter of Credit Liabilities
shall be reduced to the extent that they are cash collateralized as contemplated
by this Section 2.09(a)(ii).
 
(b) Applications of Prepayments and Reductions.
 
(i) Each payment or prepayment of Loans pursuant to this Section 2.09 shall be
applied ratably to the respective Loans of all of the Lenders.
 
(ii) Each payment of principal of the Loans shall be made together with interest
accrued on the amount repaid to the date of payment.
 
(iii) Each payment of the Loans shall be applied to such Groups of Loans as the
Borrower may designate (or, failing such designation, as determined by the
Administrative Agent).
 
Section 2.10 Optional Prepayments and Repayments.
 
(a) Prepayments of Loans.  Subject to Section 2.12, the Borrower may (i) upon at
least one (1) Business Day’s notice to the Administrative Agent, prepay any Base
Rate Borrowing or (ii) upon at least three (3) Business Days’ notice to the
Administrative Agent, prepay any Euro-Dollar Borrowing, in each case in whole at
any time, or from time to time in part in amounts aggregating $5,000,000 or any
larger integral multiple of $1,000,000, by paying the principal amount to be
prepaid together with accrued interest thereon to the date of prepayment.  Each
such optional prepayment shall be applied to prepay ratably the Loans of the
several Lenders included in such Borrowing.
 
(b) Notice to Lenders.  Upon receipt of a notice of prepayment pursuant to
Section 2.10(a), the Administrative Agent shall promptly notify each Lender of
the contents thereof and of such Lender’s ratable share of such prepayment, and
such notice shall not thereafter be revocable by the Borrower.
 
Section 2.11 General Provisions as to Payments.
 
(a) Payments by the Borrower.  The Borrower shall make each payment of principal
of and interest on the Loans and Letter of Credit Liabilities and fees hereunder
(other than fees payable directly to the Issuing Lender) not later than 12:00
Noon (Pittsburgh, Pennsylvania time) on the date when due, without set-off,
counterclaim or other deduction, in Federal or other funds immediately available
in Pittsburgh, Pennsylvania, to the Administrative Agent at its address referred
to in Section 9.01.  The Administrative Agent will promptly distribute to each
Lender its ratable share of each such payment received by the Administrative
Agent for the account of the Lenders.  Whenever any payment of principal of or
interest on the Base Rate Loans or Letter of Credit Liabilities or of fees shall
be due on a day which is not a Business Day, the date for payment thereof shall
be extended to the next succeeding Business Day.  Whenever any payment of
principal of or interest on the Euro-Dollar Loans shall be due on a day which is
not a Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case the date for payment thereof shall be the next preceding
Business Day.  If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time.
 
(b) Distributions by the Administrative Agent.  Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Lenders hereunder that the Borrower will not make such
payment in full, the Administrative Agent may assume that the Borrower has made
such payment in full to the Administrative Agent on such date, and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent that the Borrower shall not have so made
such payment, each Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at the Federal
Funds Rate.
 
Section 2.12 Funding Losses.  If the Borrower makes any payment of principal
with respect to any Euro-Dollar Loan pursuant to the terms and provisions of
this Agreement (any conversion of a Euro-Dollar Loan to a Base Rate Loan
pursuant to Section 2.18 being treated as a payment of such Euro-Dollar Loan on
the date of conversion for purposes of this Section 2.12) on any day other than
the last day of the Interest Period applicable thereto, or the last day of an
applicable period fixed pursuant to Section 2.06(c), or if the Borrower fails to
borrow, convert or prepay any Euro-Dollar Loan after notice has been given in
accordance with the provisions of this Agreement, or in the event of payment in
respect of any Euro-Dollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.08(b), the Borrower shall reimburse each Lender within fifteen (15)
days after demand for any resulting loss or expense incurred by it (and by an
existing Participant in the related Loan), including, without limitation, any
loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
failure to borrow or prepay; provided, that such Lender shall have delivered to
the Borrower a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.
 
Section 2.13 Computation of Interest and Fees.  Interest on Loans based on the
Base Rate hereunder and Letter of Credit Fees shall be computed on the basis of
a year of 365 days (or 366 days in a leap year) and paid for the actual number
of days elapsed.  All other interest and fees shall be computed on the basis of
a year of 360 days and paid for the actual number of days elapsed (including the
first day but excluding the last day).
 
Section 2.14 Basis for Determining Interest Rate Inadequate, Unfair or
Unavailable.  If on or prior to the first day of any Interest Period for any
Euro-Dollar Loan:  (a)  Lenders having 50% or more of the aggregate amount of
the Commitments advise the Administrative Agent that the Adjusted London
Interbank Offered Rate as determined by the Administrative Agent, will not
adequately and fairly reflect the cost to such Lenders of funding their
Euro-Dollar Loans for such Interest Period; or (b) the Administrative Agent
shall determine that no reasonable means exists for determining the Adjusted
London Interbank Offered Rate, the Administrative Agent shall forthwith give
notice thereof to the Borrower and the Lenders, whereupon, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Euro-Dollar Loans, or to convert outstanding
Loans into Euro-Dollar Loans shall be suspended; and (ii) each outstanding
Euro-Dollar Loan shall be converted into a Base Rate Loan on the last day of the
current Interest Period applicable thereto.  Unless the Borrower notifies the
Administrative Agent at least two (2) Business Days before the date of (or, if
at the time the Borrower receives such notice the day is the date of, or the
date immediately preceding, the date of such Euro-Dollar Borrowing, by 10:00
A.M. (Pittsburgh, Pennsylvania time) on the date of) any Euro-Dollar Borrowing
for which a Notice of Borrowing has previously been given that it elects not to
borrow on such date, such Borrowing shall instead be made as a Base Rate
Borrowing.
 
Section 2.15 Illegality.  If, on or after the Effective Date, the adoption of
any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Applicable Lending Office) with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for any Lender (or its Applicable
Lending Office) to make, maintain or fund its Euro-Dollar Loans and such Lender
shall so notify the Administrative Agent, the Administrative Agent shall
forthwith give notice thereof to the other Lenders and the Borrower, whereupon
until such Lender notifies the Borrower and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Euro-Dollar Loans, or to convert outstanding Loans into
Euro-Dollar Loans, shall be suspended.  Before giving any notice to the
Administrative Agent pursuant to this Section, such Lender shall designate a
different Applicable Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.  If such notice is given, each Euro-Dollar Loan
of such Lender then outstanding shall be converted to a Base Rate Loan either
(a) on the last day of the then current Interest Period applicable to such
Euro-Dollar Loan if such Lender may lawfully continue to maintain and fund such
Loan to such day or (b) immediately if such Lender shall determine that it may
not lawfully continue to maintain and fund such Loan to such day.
 
Section 2.16 Increased Cost and Reduced Return.
 
(a) Increased Costs.  If after the Effective Date, the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency shall
(i) impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System), special deposit, insurance assessment or similar
requirement against Letters of Credit issued or participated in by, assets of,
deposits with or for the account of or credit extended by, any Lender (or its
Applicable Lending Office), (ii) subject any Lender or the Issuing Lender to any
tax of any kind whatsoever with respect to this Agreement, any Letter of Credit,
any participation in a Letter of Credit or any Euro-Dollar Loan made by it, or
change the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (other than (A) Taxes, (B) Other  Taxes, (C) the imposition of,
or any change in the rate of, any taxes described  in clauses (i) through (iv)
of the definition of Taxes in Section 2.17(a) and (D) Taxes attributable to a
Lender’s or the Issuing Lender’s failure to comply with Section 2.17(e)) or
(iii) impose on any Lender (or its Applicable Lending Office) or on the United
States market for certificates of deposit or the London interbank market any
other condition affecting its Euro-Dollar Loans, Notes, obligation to make
Euro-Dollar Loans or obligations hereunder in respect of Letters of Credit, and
the result of any of the foregoing is to increase the cost to such Lender (or
its Applicable Lending Office) of making or maintaining any Euro-Dollar Loan, or
of issuing or participating in any Letter of Credit, or to reduce the amount of
any sum received or receivable by such Lender (or its Applicable Lending Office)
under this Agreement or under its Notes with respect thereto, then, within
fifteen (15) days after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such additional amount or amounts,
as determined by such Lender in good faith, as will compensate such Lender for
such increased cost or reduction, solely to the extent that any such additional
amounts were incurred by the Lender within ninety (90) days of such demand.
 
(b) Capital Adequacy.  If any Lender shall have determined that, after the
Effective Date, the adoption of any applicable law, rule or regulation regarding
capital adequacy or liquidity, or any change in any such law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Lender (or any Person controlling such Lender)
as a consequence of such Lender’s obligations hereunder to a level below that
which such Lender (or any Person controlling such Lender) could have achieved
but for such adoption, change, request or directive (taking into consideration
its policies with respect to capital adequacy), then from time to time, within
fifteen (15) days after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender (or any Person controlling such Lender) for such
reduction, solely to the extent that any such additional amounts were incurred
by the Lender within ninety (90) days of such demand.
 
(c) Notices.  Each Lender will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
Effective Date, that will entitle such Lender to compensation pursuant to this
Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender.  A certificate of any Lender claiming compensation under this
Section and setting forth in reasonable detail the additional amount or amounts
to be paid to it hereunder shall be conclusive in the absence of manifest
error.  In determining such amount, such Lender may use any reasonable averaging
and attribution methods.
 
(d) Notwithstanding anything to the contrary herein, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
law” under this Article II regardless of the date enacted, adopted or issued,
and (z) except as may be provided in Section 2.16(a), the Lenders shall not be
entitled to assert any claim under this Section 2.16 in respect of or
attributable to taxes.
 
Section 2.17 Taxes.
 
(a) Payments Net of Certain Taxes.  Any and all payments by the Borrower to or
for the account of any Lender or the Administrative Agent hereunder or under any
other Loan Document shall be made free and clear of and without deduction for
any and all present or future taxes, duties, levies, imposts, deductions,
charges and withholdings and all liabilities with respect thereto, excluding:
(i) taxes imposed on or measured by the net income (including branch profits or
similar taxes) of, and gross receipts, franchise or similar taxes imposed on,
the Administrative Agent or any Lender by the jurisdiction (or subdivision
thereof) under the laws of which such Lender or the Administrative Agent is
organized or in which its principal executive office is located or, in the case
of each Lender, in which its Applicable Lending Office is located, (ii) in the
case of each Lender, any United States withholding tax imposed on such payments,
but only to the extent that such Lender is subject to United States withholding
tax at the time such Lender first becomes a party to this Agreement or changes
its Applicable Lending Office, (iii) any backup withholding tax imposed by the
United States (or any state or locality thereof) on a Lender or Administrative
Agent, and (iv) any taxes imposed by FATCA (all such nonexcluded taxes, duties,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”).  If the Borrower shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under any
other Loan Document to any Lender or the Administrative Agent, (i) the sum
payable shall be increased as necessary so that after making all such required
deductions (including deductions applicable to additional sums payable under
this Section 2.17(a)) such Lender or the Administrative Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law and (iv) the Borrower shall
furnish to the Administrative Agent, for delivery to such Lender, the original
or a certified copy of a receipt evidencing payment thereof.
 
(b) Other Taxes.  In addition, the Borrower agrees to pay any and all present or
future stamp or court or documentary taxes and any other excise or property
taxes, or similar charges or levies, which arise from any payment made pursuant
to this Agreement, any Note or any other Loan Document or from the execution,
delivery, performance, registration or enforcement of, or otherwise with respect
to, this Agreement, any Note or any other Loan Document (collectively, “Other
Taxes”).
 
(c) Indemnification.  The Borrower agrees to indemnify each Lender and the
Administrative Agent for the full amount of Taxes and Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 2.17(c)), whether or not
correctly or legally asserted, paid by such Lender or the Administrative Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto as certified in good faith
to the Borrower by each Lender or the Administrative Agent seeking
indemnification pursuant to this Section 2.17(c).  This indemnification shall be
paid within 15 days after such Lender or the Administrative Agent (as the case
may be) makes demand therefor.
 
(d) Refunds or Credits.  If a Lender or the Administrative Agent receives a
refund, credit or other reduction from a taxation authority for any Taxes or
Other Taxes for which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.17, it
shall within fifteen (15) days from the date of such receipt pay over the amount
of such refund, credit or other reduction to the Borrower (but only to the
extent of indemnity payments made or additional amounts paid by the Borrower
under this Section 2.17 with respect to the Taxes or Other Taxes giving rise to
such refund, credit or other reduction), net of all reasonable out-of-pocket
expenses of such Lender or the Administrative Agent (as the case may be) and
without interest (other than interest paid by the relevant taxation authority
with respect to such refund, credit or other reduction); provided, however, that
the Borrower agrees to repay, upon the request of such Lender or the
Administrative Agent (as the case may be), the amount paid over to the Borrower
(plus penalties, interest or other charges) to such Lender or the Administrative
Agent in the event such Lender or the Administrative Agent is required to repay
such refund or credit to such taxation authority.
 
(e) Tax Forms and Certificates.  On or before the date it becomes a party to
this Agreement, from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent, and at any time it changes its Applicable
Lending Office: (i) each Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code shall deliver to the
Borrower and the Administrative Agent two (2) properly completed and duly
executed copies of Internal Revenue Service Form W-9, or any successor form
prescribed by the Internal Revenue Service, or such other documentation or
information prescribed by applicable law or reasonably requested by the Borrower
or the Administrative Agent, as the case may be, certifying that such Lender is
a United States person and is entitled to an exemption from United States backup
withholding tax or information reporting requirements; and (ii) each Lender that
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Internal Revenue Code (a “Non-U.S. Lender”) shall deliver to the Borrower and
the Administrative Agent: (A) two (2) properly completed and duly executed
copies of Internal Revenue Service Form W-8BEN, or any successor form prescribed
by the Internal Revenue Service, certifying that such Non-U.S. Lender is
entitled to the benefits under an income tax treaty to which the United States
is a party which exempts the Non-U.S. Lender from United States withholding tax
or reduces the rate of withholding tax on payments of interest for the account
of such Non-U.S. Lender; (B) two (2) properly completed and duly executed copies
of Internal Revenue Service Form W-8ECI, or any successor form prescribed by the
Internal Revenue Service, certifying that the income receivable pursuant to this
Agreement and the other Loan Documents is effectively connected with the conduct
of a trade or business in the United States; or (C) in the case of a Non-U.S.
Lender claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Internal Revenue Code, two (2) properly completed and duly
executed copies of Internal Revenue Service Form W-8BEN, or any successor form
prescribed by the Internal Revenue Service, together with a certificate to the
effect that (x) such Non-U.S. Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (2) a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code, or (3) a “controlled foreign corporation” that is
described in Section 881(c)(3)(C) of the Internal Revenue Code and is related to
the Borrower within the meaning of Section 864(d)(4) of the Internal Revenue
Code and (y) the interest payments in question are not effectively connected
with a U.S. trade or business conducted by such Non-U.S. Lender; or (D) to the
extent the Non-U.S. Lender is not the beneficial owner, two (2) properly
completed and duly executed copies of Internal Revenue Service Form W-8IMY, or
any successor form prescribed by the Internal Revenue Service, accompanied by an
Internal Revenue Service Form W-8ECI, W-8BEN, W-9, and/or other certification
documents from each beneficial owner, as applicable.  If a payment made to a
Lender under any Loan Document would be subject to U.S. Federal withholding tax
imposed by FATCA if such Lender fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (e), “FATCA”
shall include any amendments made to FATCA after the Effective Date.  In
addition, each Lender agrees that from time to time after the Effective Date,
when a lapse in time or change in circumstances renders the previous
certification obsolete or inaccurate in any material respect, it will deliver to
the Borrower and the Administrative Agent two new accurate and complete signed
originals of Internal Revenue Service Form W-9, W-8BEN, W-8ECI or W-8IMY or
FATCA-related documentation described above, or successor forms, as the case may
be, and such other forms as may be required in order to confirm or establish the
entitlement of such Lender to a continued exemption from or reduction in United
States withholding tax with respect to payments under this Agreement and any
other Loan Document, or it shall immediately notify the Borrower and the
Administrative Agent of its inability to deliver any such form or certificate.
 
(f) Exclusions.  The Borrower shall not be required to indemnify any Non-U.S.
Lender, or to pay any additional amount to any Non-U.S. Lender, pursuant to
Section 2.17(a), (b) or (c) in respect of Taxes or Other Taxes to the extent
that the obligation to indemnify or pay such additional amounts would not have
arisen but for the failure of such Non-U.S. Lender to comply with the provisions
of subsection (e) above.
 
(g) Mitigation.  If the Borrower is required to pay additional amounts to or for
the account of any Lender pursuant to this Section 2.17, then such Lender will
use reasonable efforts (which shall include efforts to rebook the Revolving
Loans held by such Lender to a new Applicable Lending Office, or through another
branch or affiliate of such Lender) to change the jurisdiction of its Applicable
Lending Office if, in the good faith judgment of such Lender, such efforts
(i) will eliminate or, if it is not possible to eliminate, reduce to the
greatest extent possible any such additional payment which may thereafter accrue
and (ii) is not otherwise disadvantageous, in the sole determination of such
Lender, to such Lender.  Any Lender claiming any indemnity payment or additional
amounts payable pursuant to this Section shall use reasonable efforts
(consistent with legal and regulatory restrictions) to deliver to Borrower any
certificate or document reasonably requested in writing by the Borrower or to
change the jurisdiction of its Applicable Lending Office if the making of such a
filing or change would avoid the need for or reduce the amount of any such
indemnity payment or additional amounts that may thereafter accrue and would
not, in the sole determination of such Lender, be otherwise disadvantageous to
such Lender.
 
(h) Confidentiality.  Nothing contained in this Section shall require any Lender
or the Administrative Agent to make available any of its tax returns (or any
other information that it deems to be confidential or proprietary).
 
Section 2.18 Base Rate Loans Substituted for Affected Euro-Dollar Loans.  If
(a) the obligation of any Lender to make or maintain, or to convert outstanding
Loans to, Euro-Dollar Loans has been suspended pursuant to Section 2.15 or
(b) any Lender has demanded compensation under Section 2.16(a) with respect to
its Euro-Dollar Loans and, in any such case, the Borrower shall, by at least
four Business Days’ prior notice to such Lender through the Administrative
Agent, have elected that the provisions of this Section shall apply to such
Lender, then, unless and until such Lender notifies the Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer apply:
 
(i) all Loans which would otherwise be made by such Lender as (or continued as
or converted into) Euro-Dollar Loans shall instead be Base Rate Loans (on which
interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Lenders); and
 
(ii) after each of its Euro-Dollar Loans has been repaid, all payments of
principal that would otherwise be applied to repay such Loans shall instead be
applied to repay its Base Rate Loans.
 
If such Lender notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other
Lenders.
 
Section 2.19 Increases in Commitments.
 
(a) Subject to the terms and conditions of this Agreement, the Borrower may,
during the Availability Period by delivering to the Administrative Agent and the
Lenders a Notice of Revolving Increase in the form of Exhibit E, request up to
two (2) increases to the Lenders’ Commitments (each such request, an “Optional
Increase”); provided that: (i) the Borrower may not request any increase to the
Commitments after the occurrence and during the continuance of a Default; (ii)
each Optional Increase shall be in a minimum amount of $2,500,00 and (iii) the
aggregate amount of all Optional Increases shall be no more than $25,000,000.
 
(b) Each Lender may, but shall not be obligated to, participate in any Optional
Increase, subject to the approval of the Issuing Lender (such approval not to be
unreasonably withheld), and the decision of any Lender to commit to an Optional
Increase shall be at such Lender’s sole discretion and shall be made in
writing.  The Borrower may, at its own expense, solicit additional Commitments
from third party financial institutions reasonably acceptable to the
Administrative Agent and the Issuing Lender.  Any such financial institution (if
not already a Lender hereunder) shall become a party to this Agreement as a
Lender, pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower.
 
(c) As a condition precedent to the Optional Increase, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower dated the
effective date of the Optional Increase, signed by an Authorized Officer of the
Borrower, certifying that: (i) the resolutions adopted by the Borrower approving
or consenting to such Optional Increase are attached thereto and such
resolutions are true and correct and have not been altered, amended or repealed
and are in full force and effect, (ii) before and after giving effect to the
Optional Increase, (A) the representations and warranties contained in Article V
and the other Loan Documents are true and correct in all material respects
(except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects) on and as
of the effective date of the Optional Increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects (except to the extent
any such representation and warranty was qualified by materiality or reference
to Material Adverse Effect, in which case, such representation and warranty was
true and correct in all respects) as of such earlier date, and (B) that no
Default exists, is continuing, or would result from the Optional Increase and
(iii) any necessary governmental, regulatory and third party approvals required
to approve the Optional Increase, are attached thereto and remain in full force
and effect, in each case without any action being taken by any competent
authority which could restrain or prevent such transaction or impose, in the
reasonable judgment of the Administrative Agent, materially adverse conditions
upon the consummation of the Optional Increase.  Upon the request of any Lender,
the Borrower shall prepare, execute and deliver to such Lender a Note payable to
the order of such Lender in accordance with Section 2.05(d).
 
(d) The Revolving Outstandings will be reallocated by the Administrative Agent
on the effective date of any Optional Increase among the Lenders in accordance
with their revised Commitment Ratios, and the Borrower hereby agrees to pay any
and all costs (if any) required pursuant to Section 2.12 incurred by any Lender
in connection with the exercise of the Optional Increase.  Each of the Lenders
shall participate in any new Loans made on or after such date in accordance with
their respective Commitment Ratios after giving effect to the increase in
Commitments contemplated by this Section 2.19.
 
Section 2.20 Defaulting Lenders.
 
(a) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:
 
(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.07(a);
 
(ii) with respect to any Letter of Credit Liabilities of such Defaulting Lender
that exists at the time a Lender becomes a Defaulting Lender or thereafter:
 
(A) all or any part of such Defaulting Lender’s Letter of Credit Liabilities
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Commitment Ratios (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at such time and (y) such reallocation does not cause
the Revolving Outstandings of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment;
 
(B) if the reallocation described in clause (ii)(A) above cannot, or can only
partially, be effected, the Issuing Lender, in its discretion may require the
Borrower to (i) reimburse all amounts paid by the Issuing Lender upon any
drawing under a Letter of Credit and/or (ii) cash collateralize (in accordance
with Section 2.09(a)(ii)) all obligations of such Defaulting Lender in respect
of outstanding Letters of Credit in an amount at least equal to the aggregate
amount of the obligations (contingent or otherwise) of such Defaulting Lender in
respect of such Letters of Credit (after giving effect to any partial
reallocation pursuant to Section 2.20(a)(ii)(A) above);
 
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s pursuant to Section 2.20(a)(ii)(B) then the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.07(b)
with respect to such Defaulting Lender’s Letter of Credit Liabilities during the
period such Defaulting Lender’s Letter of Credit Liabilities are cash
collateralized;
 
(iv) if the Letter of Credit Liabilities of the Non-Defaulting Lenders is
reallocated pursuant to Section 2.20(a)(ii)(A) above, then the fees payable to
the Lenders pursuant to Section 2.07(a) and Section 2.07(b) shall be adjusted in
accordance with such Non-Defaulting Lenders’ Commitment Ratios (calculated
without regard to such Defaulting Lender’s Commitment); and
 
(v) if any Defaulting Lender’s Letter of Credit Liabilities is neither
reimbursed, repaid, cash collateralized nor reallocated pursuant to this
Section 2.20(a)(ii), then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all fees that otherwise would have
been payable to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s Commitment that was utilized by such Letter of Credit
Liabilities) and letter of credit fees payable under Section 2.07(b) with
respect to such Defaulting Lender’s Letter of Credit Liabilities shall be
payable to the Issuing Lender until such Letter of Credit Liabilities are cash
collateralized, reallocated and/or repaid in full.
 
(b) So long as any Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.20(a), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 3.04 (and Defaulting
Lenders shall not participate therein).
 
ARTICLE III
LETTERS OF CREDIT
 
Section 3.01 Letters of Credit.  The Issuing Lender agrees, on the terms and
conditions set forth in this Agreement, to issue Letters of Credit from time to
time before the fifth day prior to the Termination Date, for the account, and
upon the request, of the Borrower and in support of such obligations of the
Borrower or any of its Subsidiaries that are reasonably acceptable to the
Issuing Lender; provided, that immediately after each Letter of Credit is
issued, (A) the aggregate outstanding amount of Letter of Credit Liabilities
shall not exceed $10,000,000, and (B) the aggregate Revolving Outstandings shall
not exceed the aggregate amount of the Commitments.
 
Section 3.02 Method of Issuance of Letters of Credit.  The Borrower shall give
the Issuing Lender notice substantially in the form of Exhibit A-3 to this
Agreement (a “Letter of Credit Request”) of the requested issuance or extension
of a Letter of Credit prior to 1:00 P.M. (Pittsburgh, Pennsylvania time) three
Business Days prior to the proposed date of the issuance or extension of Letters
of Credit (which shall be a Business Day) (or such shorter period as may be
agreed by the Issuing Lender in any particular instance), specifying the date
such Letter of Credit is to be issued or extended and describing the terms of
such Letter of Credit and the nature of the transactions to be supported
thereby.  The extension or renewal of any Letter of Credit shall be deemed to be
an issuance of such Letter of Credit, and if any Letter of Credit contains a
provision pursuant to which it is deemed to be extended unless notice of
termination is given by the Issuing Lender, the Issuing Lender shall timely give
such notice of termination unless it has theretofore timely received a Letter of
Credit Request and the other conditions to issuance of a Letter of Credit have
theretofore been met with respect to such extension.  No Letter of Credit shall
have a term of more than one year, provided, that no Letter of Credit shall have
a term extending or be so extendible beyond the fifth Business Day before the
Termination Date.
 
Section 3.03 Conditions to Issuance of Letters of Credit.  The issuance by the
Issuing Lender of each Letter of Credit shall, in addition to the conditions
precedent set forth in Article IV, be subject to the conditions precedent that
(a) such Letter of Credit shall be satisfactory in form and substance to the
Issuing Lender, (b) the Borrower and, if applicable, any such Subsidiary of the
Borrower, shall have executed and delivered such other instruments and
agreements relating to such Letter of Credit as the Issuing Lender shall have
reasonably requested and (c) the Issuing Lender shall have confirmed on the date
of (and after giving effect to) such issuance that (i) the aggregate outstanding
amount of Letter of Credit Liabilities shall not exceed $10,000,000 and (ii) the
aggregate Revolving Outstandings will not exceed the aggregate amount of the
Commitments.  Notwithstanding any other provision of this Section 3.03, the
Issuing Lender shall be under no obligation to issue any Letter of Credit if:
any order, judgment or decree of any governmental authority shall by its terms
purport to enjoin or restrain the Issuing Lender from issuing such Letter of
Credit, or any requirement of law applicable to the Issuing Lender or any
request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Lender in good faith deems material to it.
 
Section 3.04 Purchase and Sale of Letter of Credit Participations.  Upon the
issuance by the Issuing Lender of a Letter of Credit, the Issuing Lender shall
be deemed, without further action by any party hereto, to have sold to each
Lender, and each Lender shall be deemed, without further action by any party
hereto, to have purchased from the Issuing Lender, without recourse or warranty,
an undivided participation interest in such Letter of Credit and the related
Letter of Credit Liabilities in accordance with its respective Commitment Ratio
(although the Fronting Fee payable under Section 2.07(b) shall be payable
directly to the Administrative Agent for the account of the Issuing Lender, and
the Lenders (other than the Issuing Lender) shall have no right to receive any
portion of any such Fronting Fee) and any security therefor or guaranty
pertaining thereto.
 
Section 3.05 Drawings under Letters of Credit.  Upon receipt from the
beneficiary of any Letter of Credit of any notice of a drawing under such Letter
of Credit, the Issuing Lender shall determine in accordance with the terms of
such Letter of Credit whether such drawing should be honored.  If the Issuing
Lender determines that any such drawing shall be honored, the Issuing Lender
shall make available to such beneficiary in accordance with the terms of such
Letter of Credit the amount of the drawing and shall notify the Borrower as to
the amount to be paid as a result of such drawing and the payment date.
 
Section 3.06 Reimbursement Obligations.  The Borrower shall be irrevocably and
unconditionally obligated forthwith to reimburse the Issuing Lender for any
amounts paid by the Issuing Lender upon any drawing under any Letter of Credit,
together with any and all reasonable charges and expenses which the Issuing
Lender may pay or incur relative to such drawing and interest on the amount
drawn at the rate applicable to Base Rate Loans for each day from and including
the date such amount is drawn to but excluding the date such reimbursement
payment is due and payable.  Such reimbursement payment shall be due and payable
(a) at or before 1:00 P.M. (Pittsburgh, Pennsylvania time) on the date the
Issuing Lender notifies the Borrower of such drawing, if such notice is given at
or before 10:00 A.M. (Pittsburgh, Pennsylvania time) on such date or (b) at or
before 10:00 A.M. (Pittsburgh, Pennsylvania time) on the next succeeding
Business Day; provided, that no payment otherwise required by this sentence to
be made by the Borrower at or before 1:00 P.M. (Pittsburgh, Pennsylvania time)
on any day shall be overdue hereunder if arrangements for such payment
satisfactory to the Issuing Lender, in its reasonable discretion, shall have
been made by the Borrower at or before 1:00 P.M. (Pittsburgh, Pennsylvania time)
on such day and such payment is actually made at or before 3:00 P.M.
(Pittsburgh, Pennsylvania time) on such day.  In addition, the Borrower agrees
to pay to the Issuing Lender interest, payable on demand, on any and all amounts
not paid by the Borrower to the Issuing Lender when due under this Section 3.06,
for each day from and including the date when such amount becomes due to but
excluding the date such amount is paid in full, whether before or after
judgment, at a rate per annum equal to the sum of 2% plus the rate applicable to
Base Rate Loans for such day.  Each payment to be made by the Borrower pursuant
to this Section 3.06 shall be made to the Issuing Lender in Federal or other
funds immediately available to it at its address referred to Section 9.01.
 
Section 3.07 Duties of Issuing Lender to Lenders; Reliance.  In determining
whether to pay under any Letter of Credit, the Issuing Lender shall not have any
obligation relative to the Lenders participating in such Letter of Credit or the
related Letter of Credit Liabilities other than to determine that any document
or documents required to be delivered under such Letter of Credit have been
delivered and that they substantially comply on their face with the requirements
of such Letter of Credit.  Any action taken or omitted to be taken by the
Issuing Lender under or in connection with any Letter of Credit shall not create
for the Issuing Lender any resulting liability if taken or omitted in the
absence of gross negligence or willful misconduct.  The Issuing Lender shall be
entitled (but not obligated) to rely, and shall be fully protected in relying,
on the representation and warranty by the Borrower set forth in the last
sentence of Section 4.02 to establish whether the conditions specified in
clauses (b) and (c) of Section 4.02 are met in connection with any issuance or
extension of a Letter of Credit.  The Issuing Lender shall be entitled to rely,
and shall be fully protected in relying, upon advice and statements of legal
counsel, independent accountants and other experts selected by the Issuing
Lender and upon any Letter of Credit, draft, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopier, telex
or teletype message, statement, order or other document believed by it in good
faith to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary unless the beneficiary and the Borrower
shall have notified the Issuing Lender that such documents do not comply with
the terms and conditions of the Letter of Credit.  The Issuing Lender shall be
fully justified in refusing to take any action requested of it under this
Section in respect of any Letter of Credit unless it shall first have received
such advice or concurrence of the Required Lenders as it reasonably deems
appropriate or it shall first be indemnified to its reasonable satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take, or omitting or continuing to omit,
any such action.  Notwithstanding any other provision of this Section, the
Issuing Lender shall in all cases be fully protected in acting, or in refraining
from acting, under this Section in respect of any Letter of Credit in accordance
with a request of the Required Lenders, and such request and any action taken or
failure to act pursuant hereto shall be binding upon all Lenders and all future
holders of participations in such Letter of Credit; provided, that this sentence
shall not affect any rights the Borrower may have against the Issuing Lender or
the Lenders that make such request.
 
Section 3.08 Obligations of Lenders to Reimburse Issuing Lender for Unpaid
Drawings.  If the Issuing Lender makes any payment under any Letter of Credit
and the Borrower shall not have reimbursed such amount in full to the Issuing
Lender pursuant to Section 3.06, the Issuing Lender shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Lender (other than the Issuing Lender), and each such Lender shall promptly and
unconditionally pay to the Administrative Agent, for the account of the Issuing
Lender, such Lender’s share of such payment (determined in accordance with its
respective Commitment Ratio) in Dollars in Federal or other immediately
available funds, the aggregate of such payments relating to each unreimbursed
amount being referred to herein as a “Mandatory Letter of Credit Borrowing”;
provided, however, that no Lender shall be obligated to pay to the
Administrative Agent its pro rata share of such unreimbursed amount for any
wrongful payment made by the Issuing Lender under a Letter of Credit as a result
of acts or omissions constituting willful misconduct or gross negligence by the
Issuing Lender.  If the Administrative Agent so notifies a Lender prior to 11:00
A.M. (Pittsburgh, Pennsylvania time) on any Business Day, such Lender shall make
available to the Administrative Agent at its address referred to in Section 9.01
and for the account of the Issuing Lender such Lender’s pro rata share of the
amount of such payment by 3:00 P.M. (Pittsburgh, Pennsylvania time) on the
Business Day following such Lender’s receipt of notice from the Administrative
Agent, together with interest on such amount for each day from and including the
date of such drawing to but excluding the day such payment is due from such
Lender at the Federal Funds Rate for such day (which funds the Administrative
Agent shall promptly remit to the Issuing Lender).  The failure of any Lender to
make available to the Administrative Agent for the account of the Issuing Lender
its pro rata share of any unreimbursed drawing under any Letter of Credit shall
not relieve any other Lender of its obligation hereunder to make available to
the Administrative Agent for the account of the Issuing Lender its pro rata
share of any payment made under any Letter of Credit on the date required, as
specified above, but no such Lender shall be responsible for the failure of any
other Lender to make available to the Administrative Agent for the account of
the Issuing Lender such other Lender’s pro rata share of any such payment.  Upon
payment in full of all amounts payable by a Lender under this Section 3.08, such
Lender shall be subrogated to the rights of the Issuing Lender against the
Borrower to the extent of such Lender’s pro rata share of the related Letter of
Credit Liabilities (including interest accrued thereon).  If any Lender fails to
pay any amount required to be paid by it pursuant to this Section 3.08 on the
date on which such payment is due, interest shall accrue on such Lender’s
obligation to make such payment, for each day from and including the date such
payment became due to but excluding the date such Lender makes such payment,
whether before or after judgment, at a rate per annum equal to (i) for each day
from the date such payment is due to the third succeeding Business Day,
inclusive, the Federal Funds Rate for such day as determined by the Issuing
Lender and (ii) for each day thereafter, the sum of 2% plus the rate applicable
to its Base Rate Loans for such day.  Any payment made by any Lender after 3:00
P.M. (Pittsburgh, Pennsylvania time) on any Business Day shall be deemed for
purposes of the preceding sentence to have been made on the next succeeding
Business Day.
 
Section 3.09 Funds Received from the Borrower in Respect of Drawn Letters of
Credit.  Whenever the Issuing Lender receives a payment of a Reimbursement
Obligation as to which the Administrative Agent has received for the account of
the Issuing Lender any payments from the other Lenders pursuant to Section 3.08
above, the Issuing Lender shall pay the amount of such payment to the
Administrative Agent, and the Administrative Agent shall promptly pay to each
Lender which has paid its pro rata share thereof, in Dollars in Federal or other
immediately available funds, an amount equal to such Lender’s pro rata share of
the principal amount thereof and interest thereon for each day after relevant
date of payment at the Federal Funds Rate.
 
Section 3.10 Obligations in Respect of Letters of Credit Unconditional.  The
obligations of the Borrower under Section 3.06 above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under all circumstances whatsoever, including,
without limitation, the following circumstances:
 
(a) any lack of validity or enforceability of this Agreement or any Letter of
Credit or any document related hereto or thereto;
 
(b) any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement or any Letter of Credit or any document related
hereto or thereto;
 
(c) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);
 
(d) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), the Issuing Lender or any
other Person, whether in connection with this Agreement or any Letter of Credit
or any document related hereto or thereto or any unrelated transaction;
 
(e) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;
 
(f) payment under a Letter of Credit against presentation to the Issuing Lender
of a draft or certificate that does not comply with the terms of such Letter of
Credit; provided, that the Issuing Lender’s determination that documents
presented under such Letter of Credit comply with the terms thereof shall not
have constituted gross negligence or willful misconduct of the Issuing Lender;
or
 
(g) any other act or omission to act or delay of any kind by the Issuing Lender
or any other Person or any other event or circumstance whatsoever that might,
but for the provisions of this subsection (g), constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.
 
Nothing in this Section 3.10 is intended to limit the right of the Borrower to
make a claim against the Issuing Lender for damages as contemplated by the
proviso to the first sentence of Section 3.11.
 
Section 3.11 Indemnification in Respect of Letters of Credit.  The Borrower
hereby indemnifies and holds harmless each Lender (including the Issuing Lender)
and the Administrative Agent from and against any and all claims, damages,
losses, liabilities, costs or expenses which such Lender or the Administrative
Agent may incur by reason of or in connection with the failure of any other
Lender to fulfill or comply with its obligations to the Issuing Lender hereunder
(but nothing herein contained shall affect any rights which the Borrower may
have against such defaulting Lender), and none of the Lenders (including the
Issuing Lender) nor the Administrative Agent, their respective affiliates nor
any of their respective officers, directors, employees or agents shall be liable
or responsible, by reason of or in connection with the execution and delivery or
transfer of or payment or failure to pay under any Letter of Credit, including,
without limitation, any of the circumstances enumerated in Section 3.10, as well
as (a) any error, omission, interruption or delay in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, (b) any error in
interpretation of technical terms, (c) any loss or delay in the transmission of
any document required in order to make a drawing under a Letter of Credit,
(d) any consequences arising from causes beyond the control of such indemnitee,
including without limitation, any government acts, or (e) any other
circumstances whatsoever in making or failing to make payment under such Letter
of Credit; provided, that the Borrower shall not be required to indemnify the
Issuing Lender for any claims, damages, losses, liabilities, costs or expenses,
and the Borrower shall have a claim against the Issuing Lender for direct (but
not consequential) damages suffered by it, to the extent found by a court of
competent jurisdiction in a final, non-appealable judgment or order to have been
caused by (i) the willful misconduct or gross negligence of the Issuing Lender
in determining whether a request presented under any Letter of Credit issued by
it complied with the terms of such Letter of Credit or (ii) the Issuing Lender’s
failure to pay under any Letter of Credit issued by it after the presentation to
it of a request strictly complying with the terms and conditions of such Letter
of Credit.  Nothing in this Section 3.11 is intended to limit the obligations of
the Borrower under any other provision of this Agreement.
 
Section 3.12 ISP98.  The rules of the “International Standby Practices 1998” as
published by the International Chamber of Commerce most recently at the time of
issuance of any Letter of Credit shall apply to such Letter of Credit unless
otherwise expressly provided in such Letter of Credit.
 
ARTICLE IV
CONDITIONS
 
Section 4.01 Conditions to Closing.  The obligation of each Lender to make a
Loan or issue a Letter of Credit on the occasion of the first Credit Event
hereunder is subject to the satisfaction of the following conditions:
 
(a) This Agreement.  The Administrative Agent shall have received counterparts
hereof signed by each of the parties hereto (or, in the case of any party as to
which an executed counterpart shall not have been received, receipt by the
Administrative Agent in form satisfactory to it of telegraphic, telex, facsimile
or other written confirmation from such party of execution of a counterpart
hereof by such party) to be held in escrow and to be delivered to the Borrower
upon satisfaction of the other conditions set forth in this Section 4.01.
 
(b) Notes.  On or prior to the Effective Date, the Administrative Agent shall
have received a duly executed Note for the account of each Lender requesting
delivery of a Note pursuant to Section 2.05.
 
(c) Officers’ Certificate.  The Administrative Agent shall have received a
certificate dated the Effective Date signed on behalf of the Borrower by any
Authorized Officer of the Borrower stating that (A) on the Effective Date and
after giving effect to the Loans and Letters of Credit being made or issued on
the Effective Date, no Default shall have occurred and be continuing, and (B)
the representations and warranties of the Borrower contained in the Loan
Documents are true and correct on and as of the Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct as of such earlier date and
except for the representations in Section 5.04(c), Section 5.05 and Section
5.13, which shall be deemed only to relate to the matters referred to therein on
and as of the Effective Date.
 
(d) Secretary’s Certificate.  On the Effective Date, the Administrative Agent
shall have received (i) a certificate of the Secretary of State of the
Commonwealth of Kentucky, dated as of a recent date, as to the good standing of
the Borrower and (ii) a certificate of the Secretary or an Assistant Secretary
of the Borrower dated the Effective Date and certifying (A) that attached
thereto is a true, correct and complete copy of (x) the Borrower’s articles of
organization certified by the Secretary of State of the Commonwealth of Kentucky
and (y) the operating agreement of the Borrower, (B) as to the absence of
dissolution or liquidation proceedings by or against the Borrower, (C) that
attached thereto is a true, correct and complete copy of resolutions adopted by
the board of directors of the Borrower authorizing the execution, delivery and
performance of the Loan Documents to which the Borrower is a party and each
other document delivered in connection herewith or therewith and that such
resolutions have not been amended and are in full force and effect on the date
of such certificate and (D) as to the incumbency and specimen signatures of each
officer of the Borrower executing the Loan Documents to which the Borrower is a
party or any other document delivered in connection herewith or therewith.
 
(e) Opinions of Counsel.  On the Effective Date, the Administrative Agent shall
have received from counsel to the Borrower, opinions addressed to the
Administrative Agent and each Lender, dated the Effective Date, substantially in
the form of Exhibit D hereto.
 
(f) Consents.  All necessary governmental (domestic or foreign), regulatory and
third party approvals, if any, authorizing borrowings hereunder in connection
with the transactions contemplated by this Agreement and the other Loan
Documents shall have been obtained and remain in full force and effect, in each
case without any action being taken by any competent authority which could
restrain or prevent such transaction or impose, in the reasonable judgment of
the Administrative Agent, materially adverse conditions upon the consummation of
such transactions; provided that any such approvals with respect to elections by
the Borrower to increase the Commitment as contemplated by Section 2.19 need not
be obtained or provided until the Borrower makes any such election.
 
(g) Payment of Fees.  All costs, fees and expenses due to the Administrative
Agent, the Lead Arranger and the Lenders accrued through the Effective Date
(including Commitment Fees, Letter of Credit Fees and all fees set forth in the
Fee Letter due and payable as of the Effective Date) shall have been paid in
full.
 
(h) Counsel Fees.  The Administrative Agent shall have received full payment
from the Borrower of the fees and expenses of McGuireWoods LLP described in
Section 9.03 which are billed through the Effective Date and which have been
invoiced one Business Day prior to the Effective Date.
 
Section 4.02 Conditions to All Credit Events.  The obligation of any Lender to
make any Loan, and the obligation of the Issuing Lender to issue (or renew or
extend the term of) any Letter of Credit, is subject to the satisfaction of the
following conditions:
 
(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.03, or receipt by the Issuing Lender of a Letter of Credit Request as
required by Section 3.02;
 
(b) the fact that, immediately before and after giving effect to such Credit
Event, no Default shall have occurred and be continuing; and
 
(c) the fact that the representations and warranties of the Borrower contained
in this Agreement and the other Loan Documents shall be true and correct on and
as of the date of such Credit Event, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct as of such earlier date and except for the
representations in Section 5.04(c), Section 5.05 and Section 5.13, which shall
be deemed only to relate to the matters referred to therein on and as of the
Effective Date.
 
Each Credit Event under this Agreement shall be deemed to be a representation
and warranty by the Borrower on the date of such Credit Event as to the facts
specified in clauses (b) and (c) of this Section.


ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants that:
 
Section 5.01 Status.  The Borrower is a limited liability company duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Kentucky and has the limited liability company authority to
execute and deliver this Agreement and each other Loan Document to which it is a
party and perform its obligations hereunder and thereunder.
 
Section 5.02 Authority; No Conflict.  The execution, delivery and performance by
the Borrower of this Agreement and each other Loan Document to which it is a
party have been duly authorized by all necessary corporate action and do not
violate (i) any provision of law or regulation, or any decree, order, writ or
judgment, (ii) any provision of its articles of organization or operating
agreement, or (iii) result in the breach of or constitute a default under any
indenture or other agreement or instrument to which the Borrower is a party;
provided that any exercise of the option to increase the Commitment as
contemplated in Section 2.19 shall require further authorization of the
Borrower’s governing body and may require additional Governmental Authority
approvals.
 
Section 5.03 Legality; Etc.  This Agreement and each other Loan Document (other
than the Notes) to which the Borrower is a party constitute the legal, valid and
binding obligations of the Borrower, and the Notes, when executed and delivered
in accordance with this Agreement, will constitute legal, valid and binding
obligations of the Borrower, in each case enforceable against the Borrower in
accordance with their terms except to the extent limited by (a) bankruptcy,
insolvency, fraudulent conveyance or reorganization laws or by other similar
laws relating to or affecting the enforceability of creditors’ rights generally
and by general equitable principles which may limit the right to obtain
equitable remedies regardless of whether enforcement is considered in a
proceeding of law or equity or (b) any applicable public policy on
enforceability of provisions relating to contribution and indemnification.
 
Section 5.04 Financial Condition.
 
(a) Audited Financial Statements.  The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2012 and the
related consolidated statements of income and cash flows for the fiscal year
then ended, reported on by Ernst & Young, LLP, copies of which have been
delivered to each of the Administrative Agent and the Lenders, fairly present,
in conformity with GAAP, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.
 
(b) Interim Financial Statements.  The unaudited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of June 30, 2013 and the
related unaudited consolidated statements of income and cash flows for the six
months then ended fairly present, in conformity with GAAP applied on a basis
consistent with the financial statements referred to in subsection (a) of this
Section, the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash  flows for such six-month period (subject to normal year-end
audit adjustments).
 
(c) Material Adverse Change.  Since December 31, 2012 there has been no change
in the business, assets, financial condition or operations of the Borrower and
its Consolidated Subsidiaries, considered as a whole, that would materially and
adversely affect the Borrower’s ability to perform any of its obligations under
this Agreement, the Notes or the other Loan Documents.
 
Section 5.05 Litigation.  Except as disclosed in or contemplated by the
Borrower’s Annual Report on Form 10-K filed with the SEC for the fiscal year
ended December 31, 2012, or in any subsequent report of the Borrower filed with
the SEC on Form 10-K, 10-Q or 8-K, or otherwise furnished in writing to the
Administrative Agent and each Lender, no litigation, arbitration or
administrative proceeding against the Borrower or any of its Utility
Subsidiaries is pending or, to the Borrower’s knowledge, threatened, which would
reasonably be expected to materially and adversely affect the ability of the
Borrower to perform any of its obligations under this Agreement, the Notes or
the other Loan Documents.  There is no litigation, arbitration or administrative
proceeding pending or, to the knowledge of the Borrower, threatened which
questions the validity of this Agreement or the other Loan Documents to which it
is a party.
 
Section 5.06 No Violation.  No part of the proceeds of the borrowings by
hereunder will be used, directly or indirectly by the Borrower for the purpose
of purchasing or carrying any “margin stock” within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System, or for any other
purpose which violates, or which conflicts with, the provisions of Regulations U
or X of said Board of Governors. The Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any such “margin stock”.
 
Section 5.07 ERISA.  Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Material Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Material Plan.  No member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Material Plan,
(ii) failed to make any contribution or payment to any Material Plan, or made
any amendment to any Material Plan, which has resulted or could result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Internal Revenue Code or (iii) incurred any material liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.
 
Section 5.08 Governmental Approvals.  No authorization, consent or approval from
any Governmental Authority is required for the execution, delivery and
performance by the Borrower of this Agreement, the Notes and the other Loan
Documents to which it is a party and except such authorizations, consents and
approvals as shall have been obtained prior to the Effective Date and shall be
in full force and effect; provided that any exercise of the option to increase
the Commitment as contemplated in Section 2.19 shall require further
authorization of the Borrower’s governing body and may require Governmental
Authority approvals.
 
Section 5.09 Investment Company Act.  The Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
Section 5.10 Tax Returns and Payments.  The Borrower has filed or caused to be
filed all Federal, state, local and foreign income tax returns required to have
been filed by it and has paid or caused to be paid all income taxes shown to be
due on such returns except income taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower shall have set aside on
its books appropriate reserves with respect thereto in accordance with GAAP or
that would not reasonably be expected to have a Material Adverse Effect.
 
Section 5.11 Compliance with Laws.  To the knowledge of the Borrower, the
Borrower and its Utility Subsidiaries are in compliance with all applicable
laws, regulations and orders of any Governmental Authority, domestic or foreign,
in respect of the conduct of their respective businesses and the ownership of
their respective property (including, without limitation, compliance with all
applicable ERISA and Environmental Laws and the requirements of any permits
issued under such Environmental Laws), except to the extent (a) such compliance
is being contested in good faith by appropriate proceedings or (b)
non-compliance would not reasonably be expected to materially and adversely
affect their abilities to perform any of their respective obligations under this
Agreement, the Notes or any other Loan Document to which they are a party.
 
Section 5.12 No Default.  No Default has occurred and is continuing.
 
Section 5.13 Environmental Matters.
 
(a) Except (x) as disclosed in or contemplated by the Borrower’s Annual Report
on Form 10-K filed with the SEC for the fiscal year ended December 31, 2012, or
in any subsequent report of the Borrower filed with the SEC on Form 10-K, 10-Q
or 8-K, or otherwise furnished in writing to the Administrative Agent and each
Lender, or (y) to the extent that the liabilities of the Borrower and its
Subsidiaries, taken as a whole, that relate to or could reasonably be expected
to result from the matters referred to in clauses (i) through (iii) below of
this Section 5.13(a), inclusive, would not reasonably be expected to result in a
Material Adverse Effect:
 
(i) no notice, notification, citation, summons, complaint or order has been
received by the Borrower or any of its Subsidiaries, no penalty has been
assessed nor is any investigation or review pending or, to the Borrower’s or any
of its Subsidiaries’ knowledge, threatened by any governmental or other entity
with respect to any (A) alleged violation by or liability of the Borrower or any
of its Subsidiaries of or under any Environmental Law, (B) alleged failure by
the Borrower or any of its Subsidiaries to have any environmental permit,
certificate, license, approval, registration or authorization required in
connection with the conduct of its business or (C) generation, storage,
treatment, disposal, transportation or release of Hazardous Substances;
 
(ii) to the Borrower’s or any of its Subsidiaries’ knowledge, no Hazardous
Substance has been released (and no written notification of such release has
been filed) (whether or not in a reportable or threshold planning quantity) at,
on or under any property now or previously owned, leased or operated by the
Borrower or any of its Subsidiaries; and
 
(iii) no property now or previously owned, leased or operated by the Borrower or
any of its Subsidiaries or, to the Borrower’s or any of its Subsidiaries’
knowledge, any property to which the Borrower or any of its Subsidiaries has,
directly or indirectly, transported or arranged for the transportation of any
Hazardous Substances, is listed or, to the Borrower’s or any of its
Subsidiaries’ knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended (“CERCLA”), on CERCLIS (as defined in
CERCLA) or on any similar federal, state or foreign list of sites requiring
investigation or clean-up.
 
(b) Except as disclosed in or contemplated by the Borrower’s Annual Report on
Form 10-K filed with the SEC for the fiscal year ended December 31, 2012, or in
any subsequent report of the Borrower filed with the SEC on Form 10-K, 10-Q or
8-K, or otherwise furnished in writing to the Administrative Agent and each
Lender, to the Borrower’s or any of its Subsidiaries’ knowledge, there are no
Environmental Liabilities that have resulted or could reasonably be expected to
result in a Material Adverse Effect.
 
(c) For purposes of this Section 5.13, the terms “the Borrower” and “Subsidiary”
shall include any business or business entity (including a corporation) which is
a predecessor, in whole or in part, of the Borrower or any of its Subsidiaries
from the time such business or business entity became a direct or indirect
subsidiary of PPL Corporation, a Pennsylvania corporation.
 
Section 5.14 Utility Subsidiaries and Ownership.  As of the Effective Date,
Schedule 5.14 states the name of each of the Borrower’s Utility Subsidiaries and
its jurisdiction or jurisdictions of incorporation, and each such Subsidiary is
a Wholly Owned Subsidiary of the Borrower.  Each of the Borrower’s Utility
Subsidiaries is duly incorporated and validly existing under the laws of the
jurisdiction or jurisdictions of its incorporation.  As of the Effective Date,
each of the Borrower’s Utility Subsidiaries is in good standing in the
jurisdiction or jurisdictions of its incorporation and has all corporate or
other organizational powers to carry on its businesses except where failure to
do so would not reasonably be expected to have a Material Adverse Effect.
 
Section 5.15 OFAC.  None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) has more than 10% of
its assets in Sanctioned Entities, or (iii) derives more than 10% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  The proceeds of any Loan will not be used and have not
been used to fund any operations in, finance any investments or activities in,
or make any payments to, a Sanctioned Person or a Sanctioned Entity.
 
ARTICLE VI
COVENANTS
 
The Borrower agrees that so long as any Lender has any Commitment hereunder or
any amount payable hereunder or under any Note or other Loan Document remains
unpaid or any Letter of Credit Liability remains outstanding:
 
Section 6.01 Information.  The Borrower will deliver or cause to be delivered to
each of the Lenders (it being understood that the posting of the information
required in clauses (a), (b) and (f) of this Section 6.01 on the Borrower’s
website or PPL Corporation’s website (http://www.pplweb.com) or making such
information available on IntraLinks, SyndTrak (or similar service) shall be
deemed to be effective delivery to the Lenders):
 
(a) Annual Financial Statements.  Promptly when available and in any event
within ten (10) days after the date such information is required to be delivered
to the SEC (or, if the Borrower is not a Public Reporting Company, within one
hundred and five (105) days after the end of each fiscal year of the Borrower),
a consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
as of the end of such fiscal year and the related consolidated statements of
income and cash flows for such fiscal year and accompanied by an opinion thereon
by independent public accountants of recognized national standing, which opinion
shall state that such consolidated financial statements present fairly the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of the date of such financial statements and the results of
their operations for the period covered by such financial statements in
conformity with GAAP applied on a consistent basis.
 
(b) Quarterly Financial Statements.  Promptly when available and in any event
within ten (10) days after the date such information is required to be delivered
to the SEC (or, if the Borrower is not a Public Reporting Company, within sixty
(60) days after the end of each quarterly fiscal period in each fiscal year of
the Borrower (other than the last quarterly fiscal period of the Borrower)), a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter and the related consolidated statements of income and
cash flows for such fiscal quarter,  all certified (subject to normal year-end
audit adjustments) as to fairness of presentation, GAAP and consistency by any
Authorized Officer of the Borrower.
 
(c) Officer’s Certificate.  Simultaneously with the delivery of each set of
financial statements referred to in subsections (a) and (b) above, a certificate
of any Authorized Officer of the Borrower, (i) setting forth in reasonable
detail the calculations required to establish compliance with the requirements
of Section 6.09 on the date of such financial statements and (ii) stating
whether there exists on the date of such certificate any Default and, if any
Default then exists, setting forth the details thereof and the action which the
Borrower is taking or proposes to take with respect thereto.
 
(d) Default.  Forthwith upon acquiring knowledge of the occurrence of any
(i) Default or (ii) Event of Default, in either case a certificate of an
Authorized Officer of the Borrower setting forth the details thereof and the
action which the Borrower is taking or proposes to take with respect thereto.
 
(e) Change in Borrower’s Ratings.  Promptly, upon any Authorized Officer
obtaining knowledge of any change in a Borrower’s Rating, a notice of such
Borrower’s Rating in effect after giving effect to such change.
 
(f) Securities Laws Filing.  To the extent the Borrower is a Public Reporting
Company, promptly when available and in any event within ten (10) days after the
date such information is required to be delivered to the SEC, a copy of any Form
10-K Report to the SEC and a copy of any Form 10-Q Report to the SEC, and
promptly upon the filing thereof, any other filings with the SEC.
 
(g) ERISA Matters.  If and when any member of the ERISA Group:  (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Material Plan which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Material Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives, with respect to
any Material Plan that is a Multiemployer Plan, notice of any complete or
partial withdrawal liability under Title IV of ERISA, or notice that any
Multiemployer Plan is in reorganization, is insolvent or has been terminated, a
copy of such notice; (iii) receives notice from the PBGC under Title IV of ERISA
of an intent to terminate, impose material liability (other than for premiums
under Section 4007 of ERISA) in respect of, or appoint a trustee to administer
any Material Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code with
respect to a Material Plan, a copy of such application; (v) gives notice of
intent to terminate any Plan under Section 4041(c) of ERISA, a copy of such
notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA; or (vii) fails to
make any payment or contribution to any Plan or makes any amendment to any Plan
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security, a copy of such notice, a certificate of the chief
accounting officer or controller of the Borrower setting forth details as to
such occurrence and action, if any, which the Borrower or applicable member of
the ERISA Group is required or proposes to take.
 
(h) Organizational Documents.  Except to the extent the same has been included
in any filings with the SEC, within 30 days, copies of any amendment to the
organizational documents of the Borrower or any Utility Subsidiary thereof.
 
(i) Other Information.  From time to time such additional financial or other
information regarding the financial condition, results of operations,
properties, assets or business of the Borrower or any of its Subsidiaries as any
Lender may reasonably request.
 
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Lender materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Issuing Lender and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information (as defined below), they shall be treated as set forth in
Section 9.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting
(subject to Section 9.12) on a portion of the Platform not designated “Public
Investor.”  “Information” means all information received from the Borrower or
any of its Subsidiaries relating to the Borrower or any of its Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the Effective Date, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Section 6.02 Maintenance of Insurance.  The Borrower will maintain, or cause to
be maintained, insurance with financially sound (determined in the reasonable
judgment of the Borrower) and responsible companies in such amounts (and with
such risk retentions) and against such risks as is usually carried by owners of
similar businesses and properties in the same general areas in which the
Borrower operates.
 
Section 6.03 Conduct of Business and Maintenance of Existence.  The Borrower
will (a) continue to engage in businesses of the same general type as now
conducted by the Borrower and its Subsidiaries and businesses related thereto or
arising out of such businesses, except to the extent that the failure to
maintain any existing business would not have a Material Adverse Effect and
(b) except as otherwise permitted in Section 6.07, preserve, renew and keep in
full force and effect, and will cause each of its Subsidiaries to preserve,
renew and keep in full force and effect, their respective corporate (or other
entity) existence and their respective rights, privileges and franchises
necessary or material to the normal conduct of business, except, in each case,
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
Section 6.04 Compliance with Laws, Etc.  The Borrower will comply with all
applicable laws, regulations and orders of any Governmental Authority, domestic
or foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, compliance with all applicable ERISA
and Environmental Laws and the requirements of any permits issued under such
Environmental Laws), except to the extent (a) such compliance is being contested
in good faith by appropriate proceedings or (b) noncompliance could not
reasonably be expected to have a Material Adverse Effect.
 
Section 6.05 Books and Records.  The Borrower (a) will keep, and will cause each
of its Subsidiaries to keep, proper books of record and account in conformity
with GAAP and (b) will permit representatives of the Administrative Agent and
each of the Lenders to visit and inspect any of their respective properties, to
examine and make copies from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their officers, any
employees and independent public accountants, all at such reasonable times and
as often as may reasonably be desired; provided, that, the rights created in
this Section 6.05 to “visit”, “inspect”, “discuss” and copy shall not extend to
any matters which the Borrower deems, in good faith, to be confidential, unless
the Administrative Agent and any such Lender agree in writing to keep such
matters confidential.
 
Section 6.06 Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used by the Borrower to repay a portion of the outstanding
amount under the Demand Note on or after the Effective Date and for general
corporate purposes of the Borrower and its Subsidiaries, including for working
capital purposes and for making investments in or loans to Subsidiaries.  The
Borrower will request the issuance of Letters of Credit solely for general
corporate purposes of the Borrower and its Subsidiaries.  No such use of the
proceeds for general corporate purposes will be, directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of buying or carrying any
Margin Stock within the meaning of Regulation U.
 
Section 6.07 Merger or Consolidation.  The Borrower will not merge with or into
or consolidate with or into any other corporation or entity, unless
(a) immediately after giving effect thereto, no event shall occur and be
continuing which constitutes a Default, (b) the surviving or resulting Person,
as the case may be, assumes and agrees in writing to pay and perform all of the
obligations of the Borrower under this Agreement, (c) substantially all of the
consolidated assets and consolidated revenues of the surviving or resulting
Person, as the case may be, are anticipated to come from the utility or energy
businesses and (d) the senior unsecured long-term debt ratings from both Rating
Agencies of the surviving or resulting Person, as the case may be, immediately
following the merger or consolidation is equal to or greater than the senior
unsecured long-term debt ratings from both Rating Agencies of the Borrower
immediately preceding the announcement of such consolidation or merger.
 
Section 6.08 Asset Sales.  Except for the sale of assets required to be sold to
conform with governmental requirements, the Borrower shall not consummate any
Asset Sale, if the aggregate net book value of all such Asset Sales consummated
during the four calendar quarters immediately preceding any date of
determination would exceed 25% of the total assets of the Borrower and its
Consolidated Subsidiaries as of the beginning of the Borrower’s most recently
ended full fiscal quarter; provided, however, that any such Asset Sale will be
disregarded for purposes of the 25% limitation specified above: (a) if any such
Asset Sale is in the ordinary course of business of the Borrower; (b) if the
assets subject to any such Asset Sale are worn out or are no longer useful or
necessary in connection with the operation of the businesses of the Borrower;
(c) if the assets subject to any such Asset Sale are being transferred to a
Wholly Owned Subsidiary of the Borrower; (d) if the proceeds from any such Asset
Sale (i) are, within twelve (12) months of such Asset Sale, invested or
reinvested by the Borrower in a Permitted Business, (ii) are used by the
Borrower to repay Debt of the Borrower, or (iii) are retained by the Borrower;
or (e) if, prior to any such Asset Sale, both Rating Agencies confirm the
then-current Borrower Ratings after giving effect to any such Asset Sale.
 
Section 6.09 Consolidated Debt to Consolidated Capitalization Ratio.  The ratio
of Consolidated Debt of the Borrower to Consolidated Capitalization of the
Borrower shall not exceed 70%, measured as of the end of each fiscal quarter.
 
Section 6.10 Liens on Subsidiary Voting Stock.
 
(a) The Borrower shall not create, incur or assume any Lien (other than
Permitted Liens) upon its common stock in Kentucky Utilities Company or its
common stock in Louisville Gas and Electric Company, whether now owned or
hereafter acquired, in order to secure any Debt of the Borrower.  The foregoing
agreement shall not restrict the ability of any Subsidiaries of the Borrower to
create, incur or assume any Lien upon their properties or assets.
 
(b) The provisions of clause (a) above shall not prohibit the creation,
issuance, incurrence or assumption of any Lien if the Borrower shall make
effective provision whereby the Obligations under this Credit Agreement shall be
secured equally and ratably with all other Debt then outstanding under such
Lien.
 
For purposes of this Section 6.10, “Debt” with respect to the Borrower does not
include (in addition to exclusions in the definition of Debt in Section 1.01
hereof), obligations under any lease agreement (including any lease intended as
security), whether or not such obligations are required to be capitalized on the
balance sheet of the Borrower under GAAP.
 
Section 6.11 Restrictive Agreements.  The Borrower will not permit either of its
Utility Subsidiaries to enter into or assume any agreement prohibiting or
otherwise restricting its ability to pay dividends or other distributions on its
common stock to the Borrower or any Subsidiaries of the Borrower; provided that
the foregoing shall not apply to (a) prohibitions, restrictions or conditions
imposed by applicable law, regulation or order of any Governmental Authority or
(b) prohibitions, restrictions or conditions identified on Schedule 6.11.
 
ARTICLE VII 
DEFAULTS
 
Section 7.01 Events of Default.  If one or more of the following events (each an
“Event of Default”) shall have occurred and be continuing:
 
(a) the Borrower shall fail to pay when due any principal on any Loans or
Reimbursement Obligations; or
 
(b) the Borrower shall fail to pay when due any interest on the Loans and
Reimbursement Obligations, any fee or any other amount payable hereunder or
under any other Loan Document for five (5) days following the date such payment
becomes due hereunder; or
 
(c) the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 6.05(b), 6.06, 6.07, 6.08 or 6.09; or
 
(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 6.01(d)(i) for 30 days after any such failure or in
Section 6.01(d)(ii) for ten (10) days after any such failure; or
 
(e) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement or any other Loan Document (other than those covered
by clauses (a), (b), (c) or (d) above) for thirty (30) days after written notice
thereof has been given to the defaulting party by the Administrative Agent, or
at the request of the Required Lenders; or
 
(f) any representation, warranty or certification made by the Borrower in this
Agreement or any other Loan Document or in any certificate, financial statement
or other document delivered pursuant hereto or thereto shall prove to have been
incorrect in any material respect when made or deemed made; or
 
(g) the Borrower shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Material Debt beyond any period of grace provided
with respect thereto, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Material Debt beyond any period of grace
provided with respect thereto if the effect of any failure referred to in this
clause (ii) is to cause, or to permit the holder or holders of such Debt or a
trustee on its or their behalf to cause, such Debt to become due prior to its
stated maturity; or
 
(h) the Borrower shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay, or shall admit in writing its inability to pay, its debts as
they become due, or shall take any corporate action to authorize any of the
foregoing; or
 
(i) an involuntary case or other proceeding shall be commenced against the
Borrower seeking liquidation, reorganization or other relief with respect to it
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against the Borrower under the Bankruptcy Code; or
 
(j) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $50,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could reasonably be expected to cause one or more members of the ERISA Group to
incur a current payment obligation in excess of $50,000,000; or
 
(k) the Borrower shall fail within sixty (60) days to pay, bond or otherwise
discharge any judgment or order for the payment of money in excess of
$20,000,000, entered against the Borrower that is not stayed on appeal or
otherwise being appropriately contested in good faith; or
 
(l) a Change of Control shall have occurred;
 
then, and in every such event, while such event is continuing, the
Administrative Agent shall (A) if requested by the Required Lenders, by notice
to the Borrower terminate the Commitments, and the Commitments shall thereupon
terminate, and (B) if requested by the Lenders holding more than 50% of the sum
of the aggregate outstanding principal amount of the Loans and Letter of Credit
Liabilities at such time, by notice to the Borrower declare the Loans and Letter
of Credit Liabilities (together with accrued interest and accrued and unpaid
fees thereon and all other amounts due hereunder) to be, and the Loans and
Letter of Credit Liabilities shall thereupon become, immediately due and payable
without presentment, demand, protest or other notice of any kind (except as set
forth in clause (A) above), all of which are hereby waived by the Borrower and
require the Borrower to, and the Borrower shall, cash collateralize (in
accordance with Section 2.09(a)(ii)) all Letter of Credit Liabilities then
outstanding; provided, that, in the case of any Default or any Event of Default
specified in Section 7.01(h) or 7.01(i) above with respect to the Borrower,
without any notice to the Borrower or any other act by the Administrative Agent
or any Lender, the Commitments shall thereupon terminate and the Loans and
Letter of Credit Liabilities (together with accrued interest and accrued and
unpaid fees thereon and all other amounts due hereunder) shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower, and the Borrower
shall cash collateralize (in accordance with Section 2.09(a)(ii)) all Letter of
Credit Liabilities then outstanding.
 
ARTICLE VIII
THE ADMINISTRATIVE AGENT
 
Section 8.01 Appointment and Authority.  Each of the Lenders and the Issuing
Lender hereby irrevocably appoints PNC Bank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Section 8.01 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.
 
Section 8.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
Section 8.03 Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article VII and Section 9.05) or (ii) in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent by the Borrower, a Lender or the Issuing Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (a) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (b) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (c) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(d) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (e) the satisfaction of any condition set forth in Section 4.01 or
4.02 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
 
Section 8.04 Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
Section 8.05 Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section 8.05 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Section 8.06 Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders, the Issuing Lender
and the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with approval from the Borrower (so long as no
Event of Default has occurred and is continuing), to appoint a successor, such
approval not to be unreasonably withheld or delayed.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 8.06.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 8.06 and Section
9.03 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.
 
If PNC Bank resigns as Administrative Agent under this Section 8.06, PNC Bank
shall also resign as Issuing Lender.  Upon the appointment of a successor
Administrative Agent hereunder, such successor shall (i) succeed to all of the
rights, powers, privileges and duties of PNC Bank as the retiring Issuing Lender
and Administrative Agent and PNC Bank shall be discharged from all of its
respective duties and obligations as Issuing Lender and Administrative Agent
under the Loan Documents, and (ii) issue letters of credit in substitution for
the Letters of Credit issued by PNC Bank, if any, outstanding at the time of
such succession or make other arrangement satisfactory to PNC Bank to
effectively assume the obligations of PNC Bank with respect to such Letters of
Credit.
 
Section 8.07 Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
Section 8.08 No Other Duties, etc.  Anything herein to the contrary
notwithstanding, the lead arranger and bookrunner, syndication agent,
documentation agent or any other agent listed on the cover page hereof shall not
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents.
 
Section 8.09 Administrative Agent’s Fees.  The Borrower shall pay to the
Administrative Agent for its own account fees in the amount and at the times
agreed to and accepted by the Borrower pursuant to the Fee Letter.
 
Section 8.10 No Reliance on Administrative Agent’s Customer Identification
Program.  Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other law(s) (including common law), constitution,
statute, treaty, regulation, rule, ordinance, opinion, issued guidance, release,
ruling, order, executive order, injunction, writ, decree, bond, judgment,
authorization or approval, lien or award of or any settlement arrangement, by
agreement, consent or otherwise, with any Governmental Authority, foreign or
domestic (collectively, “Laws”) relating to terrorism, trade sanctions programs
and embargoes, import/export licensing, money laundering or bribery, and any
regulation, order, or directive promulgated, issued or enforced pursuant to such
Laws, all as amended, supplemented or replaced from time to time (collectively,
“Anti-Terrorism Laws”), including any programs involving any of the following
items relating to or in connection with the Borrower, its Affiliates or its
agents, the Loan Documents or the transactions hereunder or contemplated hereby:
(i) any identity verification procedures, (ii) any recordkeeping, (iii)
comparisons with government lists, (iv) customer notices or (v) other procedures
required under the CIP Regulations or such other Anti-Terrorism Laws.
 
ARTICLE IX
MISCELLANEOUS
 
Section 9.01 Notices.  Except as otherwise expressly provided herein, all
notices and other communications hereunder shall be in writing (for purposes
hereof, the term “writing” shall include information in electronic format such
as electronic mail and internet web pages) or by telephone subsequently
confirmed in writing; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender pursuant to Article II or Article III, as
applicable, if such Lender or the Issuing Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article in electronic format.  Any notice shall have been duly given and shall
be effective if delivered by hand delivery or sent via electronic mail,
telecopy, recognized overnight courier service or certified or registered mail,
return receipt requested, or posting on an internet web page, and shall be
presumed to be received by a party hereto (a) on the date of delivery if
delivered by hand or sent by electronic mail, posting on an internet web page,
or telecopy, (b) on the Business Day following the day on which the same has
been delivered prepaid (or on an invoice basis) to a reputable national
overnight air courier service or (c) on the third Business Day following the day
on which the same is sent by certified or registered mail, postage prepaid, in
each case to the respective parties at the address or telecopy numbers, in the
case of the Borrower and the Administrative Agent, set forth below, and, in the
case of the Lenders, set forth on signature pages hereto, or at such other
address as such party may specify by written notice to the other parties hereto:
 
    if to the Borrower:
 
 
LG&E and KU Energy LLC
220 West Main Street
Louisville, Kentucky  40202
Attention: Treasurer
Telephone:  502-627-4956
Facsimile:  502-627-4742
   
    with copies to:
 
 
LG&E and KU Energy LLC
220 West Main Street
Louisville, Kentucky  40202
Attention:  General Counsel
Telephone:  502-627-3450
Facsimile:  502-627-3367
     
PPL Services Corporation
Two North Ninth Street (GENTW4)
Allentown, Pennsylvania  18101-1179
Attention:  Frederick C. Paine, Esq.
Telephone:  610-774-7445
Facsimile:  610-774-6726
 
 
PPL Services Corporation
Two North Ninth Street (GENTW14)
Allentown, Pennsylvania  18101-1179
Attention:  Russell R. Clelland
Telephone:  610-774-5151
Facsimile:  610-774-5235
  
      if to the Administrative Agent:
 
 
PNC Bank, National Association
c/o Agency Services
Attention: Trina Barkley
P7-PFSC-05-W
500 First Avenue
Pittsburgh, Pennsylvania 15219
Facsimile: (412) 705-2006


 
    Section 9.02 No Waivers; Non-Exclusive Remedies.  No failure by the
Administrative Agent, any Lender or any Issuing Lender to exercise, no course of
dealing with respect to, and no delay in exercising any right, power or
privilege hereunder or under any Note or other Loan Document shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies provided herein and in the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
Section 9.03 Expenses; Indemnification.
 
(a) Expenses.  The Borrower shall pay (i) all out-of-pocket expenses of the
Administrative Agent and the Lead Arranger, including legal fees and
disbursements of McGuireWoods LLP and any other local counsel retained by the
Administrative Agent, in its reasonable discretion, in connection with the
preparation, execution, delivery and administration of the Loan Documents, the
syndication efforts of the Administrative Agent and the Lead Arranger with
respect thereto, any waiver or consent thereunder or any amendment thereof or
any Default or alleged Default thereunder and (ii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and each Lender, including
(without duplication) the fees and disbursements of outside counsel, in
connection with any restructuring, workout, collection, bankruptcy, insolvency
and other enforcement proceedings in connection with the enforcement and
protection of its rights; provided, that the Borrower shall not be liable for
any legal fees or disbursements of any counsel for the Administrative Agent, the
Lead Arranger and the Lenders other than McGuireWoods LLP associated with the
preparation, execution and delivery of this Agreement and the closing documents
contemplated hereby.
 
(b) Indemnity in Respect of Loan Documents.  The Borrower agrees to indemnify
the Lead Arranger, the Administrative Agent and each Lender, their respective
Affiliates and the respective directors, officers, trustees, agents, employees
and advisors of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs and expenses or disbursements of any
kind whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel and any civil penalties or fines assessed by OFAC),
which may at any time (including, without limitation, at any time following the
payment of the obligations of the Borrower hereunder) be imposed on, incurred by
or asserted against such Indemnitee in connection with any investigative,
administrative or judicial proceeding (whether or not such Indemnitee shall be
designated a party thereto) brought or threatened (by any third party, by the
Borrower or any Subsidiary of the Borrower) in any way relating to or arising
out of this Agreement, any other Loan Document or any documents contemplated
hereby or thereby or referred to herein or therein or any actual or proposed use
of proceeds of Loans hereunder; provided, that no Indemnitee shall have the
right to be indemnified hereunder for such Indemnitee’s own gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment or order.
 
(c) Indemnity in Respect of Environmental Liabilities.  The Borrower agrees to
indemnify each Indemnitee and hold each Indemnitee harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs and expenses or disbursements of any kind
whatsoever (including, without limitation, reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and
reasonable fees and disbursements of counsel) which may at any time (including,
without limitation, at any time following the payment of the obligations of the
Borrower hereunder) be imposed on, incurred by or asserted against such
Indemnitee in respect of or in connection with any actual or alleged presence or
release of Hazardous Substances on or from any property now or previously owned
or operated by the Borrower or any of its Subsidiaries or any predecessor of the
Borrower or any of its Subsidiaries, or any and all Environmental
Liabilities.  Without limiting the generality of the foregoing, the Borrower
hereby waives all rights of contribution or any other rights of recovery with
respect to liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs and expenses and disbursements in respect of or in
connection with Environmental Liabilities that it might have by statute or
otherwise against any Indemnitee.
 
(d) Waiver of Damages.  To the fullest extent permitted by applicable law, the
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof.  No Indemnitee referred to in clause (b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby;
provided that nothing in this Section 9.03(d) shall relieve any Lender from its
obligations under Section 9.12.
 
Section 9.04 Sharing of Set-Offs.  Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan made or Note held by it and any Letter of Credit Liabilities which
is greater than the proportion received by any other Lender in respect of the
aggregate amount of principal and interest due with respect to any Loan, Note
and Letter of Credit Liabilities made or held by such other Lender, the Lender
receiving such proportionately greater payment shall purchase such
participations in the Loan made or Notes and Letter of Credit Liabilities held
by the other Lenders, and such other adjustments shall be made, in each case as
may be required so that all such payments of principal and interest with respect
to the Loan made or Notes and Letter of Credit Liabilities made or held by the
Lenders shall be shared by the Lenders pro rata; provided, that nothing in this
Section shall impair the right of any Lender to exercise any right of set-off or
counterclaim it may have for payment of indebtedness of the Borrower other than
its indebtedness hereunder.
 
Section 9.05 Amendments and Waivers.  Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Borrower and the Required Lenders (and, if the
rights or duties of the Administrative Agent or the Issuing Lender are affected
thereby, by the Administrative Agent or the Issuing Lender, as relevant);
provided, that no such amendment or waiver shall, (a) unless signed by each
Lender adversely affected thereby, (i) increase the Commitment of any Lender or
subject any Lender to any additional obligation (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or of
mandatory reductions in the Commitments shall not constitute an increase of the
Commitment of any Lender, and that an increase in the available portion of any
Commitment of any Lender as in effect at any time shall not constitute an
increase in such Commitment), (ii) reduce the principal of or rate of interest
on any Loan (except in connection with a waiver of applicability of any
post-default increase in interest rates) or the amount to be reimbursed in
respect of any Letter of Credit or any interest thereon or any fees hereunder,
(iii) postpone the date fixed for any payment of interest on any Loan or the
amount to be reimbursed in respect of any Letter of Credit or any interest
thereon or any fees hereunder or for any scheduled reduction or termination of
any Commitment or (except as expressly provided in Article III) expiration date
of any Letter of Credit, (iv) postpone or change the date fixed for any
scheduled payment of principal of any Loan, (v) change any provision hereof in a
manner that would alter the pro rata funding of Loans required by
Section 2.04(b), the pro rata sharing of payments required by Sections 2.09(b),
2.11(a) or 9.04 or the pro rata reduction of Commitments required by
Section 2.08(a) or (vi) change the currency in which Loans are to be made,
Letters of Credit are to be issued or payment under the Loan Documents is to be
made, or add additional borrowers or (b) unless signed by each Lender, change
the definition of Required Lender or this Section 9.05 or Section 9.06(a);
provided, further, that if, in connection with any proposed amendment or waiver
referred to above, the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained (each a “Non-Consenting Lender”), then the Borrower shall have the
right to replace any such Non-Consenting Lender with one or more replacement
Lenders pursuant to Section 2.08(b).
 
Section 9.06 Successors and Assigns.
 
(a) Successors and Assigns.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower may not assign or otherwise
transfer any of its rights under this Agreement without the prior written
consent of all of the Lenders, except to the extent any such assignment results
from the consummation of a merger or consolidation permitted pursuant to
Section 6.07 of this Agreement.
 
(b) Participations.  Any Lender may at any time grant to one or more banks or
other financial institutions or special purpose funding vehicle (each a
“Participant”) participating interests in its Commitments and/or any or all of
its Loans and Letter of Credit Liabilities.  In the event of any such grant by a
Lender of a participating interest to a Participant, whether or not upon notice
to the Borrower and the Administrative Agent, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrower,
the Issuing Lender and the Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which any Lender
may grant such a participating interest shall provide that such Lender shall
retain the sole right and responsibility to enforce the obligations of the
Borrower hereunder including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement; provided,
that such participation agreement may provide that such Lender will not agree to
any modification, amendment or waiver of this Agreement which would (i) extend
the Termination Date, reduce the rate or extend the time of payment of
principal, interest or fees on any Loan or Letter of Credit Liability in which
such Participant is participating (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the Participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or of a mandatory reduction in the Commitments shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan or Letter of Credit Liability shall be permitted without
the consent of any Participant if the Participant’s participation is not
increased as a result thereof) or (ii) allow the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement, without the
consent of the Participant, except to the extent any such assignment results
from the consummation of a merger or consolidation permitted pursuant to
Section 6.07 of this Agreement.  The Borrower agrees that each Participant
shall, to the extent provided in its participation agreement, be entitled to the
benefits of Article II with respect to its participating interest to the same
extent as if it were a Lender, subject to the same limitations, and in no case
shall any Participant be entitled to receive any amount payable pursuant to
Article II that is greater than the amount the Lender granting such
Participant’s participating interest would have been entitled to receive had
such Lender not sold such participating interest.  An assignment or other
transfer which is not permitted by subsection (c) or (d) below shall be given
effect for purposes of this Agreement only to the extent of a participating
interest granted in accordance with this subsection (b).  Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register (solely for tax purposes) on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”).  The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
 
(c) Assignments Generally.  Any Lender may at any time assign to one or more
Eligible Assignees (each, an “Assignee”) all, or a proportionate part
(equivalent to an initial amount of not less than $2,000,000 or any larger
integral multiple of $1,000,000), of its rights and obligations under this
Agreement and the Notes with respect to its Loans and, if still in existence,
its Commitment, and such Assignee shall assume such rights and obligations,
pursuant to an Assignment and Assumption Agreement in substantially the form of
Exhibit C attached hereto executed by such Assignee and such transferor, with
(and subject to) the consent of the Borrower, the Administrative Agent and the
Issuing Lender, which consents shall not be unreasonably withheld or delayed;
provided, that if an Assignee is an Affiliate of such transferor Lender or was a
Lender immediately prior to such assignment, no such consent of the Borrower or
the Administrative Agent shall be required; provided, further, that if at the
time of such assignment a Default or an Event of Default has occurred and is
continuing, no such consent of the Borrower shall be required; provided,
further, that no such assignment may be made prior to the Effective Date without
the prior written consent of the Administrative Agent; provided, further, that
the provisions of Sections 2.12, 2.16, 2.17 and 9.03 of this Agreement shall
inure to the benefit of a transferor with respect to any Loans made, any Letters
of Credit issued or any other actions taken by such transferor while it was a
Lender.  Upon execution and delivery of such instrument and payment by such
Assignee to such transferor of an amount equal to the purchase price agreed
between such transferor and such Assignee, such Assignee shall be a Lender party
to this Agreement and shall have all the rights and obligations of a Lender with
a Commitment, if any, as set forth in such instrument of assumption, and the
transferor shall be released from its obligations hereunder to a corresponding
extent, and no further consent or action by any party shall be required.  Upon
the consummation of any assignment pursuant to this subsection (c), the
transferor, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, a new Note is issued to the Assignee.  In
connection with any such assignment, the transferor shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $3,500; provided that the Administrative Agent may, in its sole
discretion, elect to waive such administrative fee in the case of any
assignment.  Each Assignee shall, on or before the effective date of such
assignment, deliver to the Borrower and the Administrative Agent certification
as to exemption from deduction or withholding of any United States Taxes in
accordance with Section 2.17(e).
 
(d) Assignments to Federal Reserve Banks.  Any Lender may at any time assign all
or any portion of its rights under this Agreement and its Note to a Federal
Reserve Bank.  No such assignment shall release the transferor Lender from its
obligations hereunder.
 
(e) Register.  The Borrower hereby designates the Administrative Agent to serve
as the Borrower’s agent, solely for purposes of this Section 9.06(e), to (i)
maintain a register (the “Register”) on which the Administrative Agent will
record the Commitments from time to time of each Lender, the Loans made by each
Lender and each repayment in respect of the principal amount of the Loans of
each Lender and to (ii) retain a copy of each Assignment and Assumption
Agreement delivered to the Administrative Agent pursuant to this
Section.  Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s obligation in respect of such
Loans.  The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent, the Issuing Lender
and the other Lenders shall treat each Person in whose name a Loan and the Note
evidencing the same is registered as the owner thereof for all purposes of this
Agreement, notwithstanding notice or any provision herein to the contrary.  With
respect to any Lender, the assignment or other transfer of the Commitments of
such Lender and the rights to the principal of, and interest on, any Loan made
and any Note issued pursuant to this Agreement shall not be effective until such
assignment or other transfer is recorded on the Register and, except to the
extent provided in this Section  9.06(e), otherwise complies with Section 9.06,
and prior to such recordation all amounts owing to the transferring Lender with
respect to such Commitments, Loans and Notes shall remain owing to the
transferring Lender.  The registration of assignment or other transfer of all or
part of any Commitments, Loans and Notes for a Lender shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement and payment of the administrative fee referred to in
Section  9.06(c).  The Register shall be available for inspection by each of the
Borrower and the Issuing Lender at any reasonable time and from time to time
upon reasonable prior notice.  In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender wishing to consult with other Lenders in connection therewith may
request and receive from the Administrative Agent a copy of the Register.  The
Borrower may not replace any Lender pursuant to Section 2.08(b), unless, with
respect to any Notes held by such Lender, the requirements of Section  9.06(c)
and this Section  9.06(e) have been satisfied.
 
Section 9.07 Governing Law; Submission to Jurisdiction.  This Agreement and each
Note shall be governed by and construed in accordance with the internal laws of
the State of New York.  The Borrower hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby.  The Borrower irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such court and
any claim that any such proceeding brought in any such court has been brought in
an inconvenient forum.
 
Section 9.08 Counterparts; Integration; Effectiveness.  This Agreement shall
become effective on the Effective Date.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  On and
after the Effective Date, this Agreement, the other Loan Documents, and the Fee
Letter constitute the entire agreement and understanding among the parties
hereto and supersede any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof and thereof.
 
Section 9.09 Generally Accepted Accounting Principles.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries most recently delivered to the Lenders; provided, that, if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Article VI to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Article VI for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.
 
Section 9.10 Usage.  The following rules of construction and usage shall be
applicable to this Agreement and to any instrument or agreement that is governed
by or referred to in this Agreement.
 
(a) All terms defined in this Agreement shall have the defined meanings when
used in any instrument governed hereby or referred to herein and in any
certificate or other document made or delivered pursuant hereto or thereto
unless otherwise defined therein.
 
(b) The words “hereof”, “herein”, “hereunder” and words of similar import when
used in this Agreement or in any instrument or agreement governed here shall be
construed to refer to this Agreement or such instrument or agreement, as
applicable, in its entirety and not to any particular provision or subdivision
hereof or thereof.
 
(c) References in this Agreement to “Article”, “Section”, “Exhibit”, “Schedule”
or another subdivision or attachment shall be construed to refer to an article,
section or other subdivision of, or an exhibit, schedule or other attachment to,
this Agreement unless the context otherwise requires; references in any
instrument or agreement governed by or referred to in this Agreement to
“Article”, “Section”, “Exhibit”, “Schedule” or another subdivision or attachment
shall be construed to refer to an article, section or other subdivision of, or
an exhibit, schedule or other attachment to, such instrument or agreement unless
the context otherwise requires.
 
(d) The definitions contained in this Agreement shall apply equally to the
singular and plural forms of such terms.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The word “will” shall be construed to have the same meaning as the word
“shall”.  The term “including” shall be construed to have the same meaning as
the phrase “including without limitation”.
 
(e) Unless the context otherwise requires, any definition of or reference to any
agreement, instrument, statute or document contained in this Agreement or in any
agreement or instrument that is governed by or referred to in this Agreement
shall be construed (i) as referring to such agreement, instrument, statute or
document as the same may be amended, supplemented or otherwise modified from
time to time (subject to any restrictions on such amendments, supplements or
modifications set forth in this Agreement or in any agreement or instrument
governed by or referred to in this Agreement), including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statutes and (ii) to include (in the case of
agreements or instruments) references to all attachments thereto and instruments
incorporated therein.  Any reference to any Person shall be construed to include
such Person’s successors and permitted assigns.
 
(f) Unless the context otherwise requires, whenever any statement is qualified
by “to the best knowledge of” or “known to” (or a similar phrase) any Person
that is not a natural person, it is intended to indicate that the senior
management of such Person has conducted a commercially reasonable inquiry and
investigation prior to making such statement and no member of the senior
management of such Person (including managers, in the case of limited liability
companies, and general partners, in the case of partnerships) has current actual
knowledge of the inaccuracy of such statement.
 
(g) Unless otherwise specified, all references herein to times of day shall
constitute references to Eastern Time.
 
Section 9.11 WAIVER OF JURY TRIAL.  THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 9.12 Confidentiality.  Each Lender agrees to hold all non-public
information obtained pursuant to the requirements of this Agreement in
accordance with its customary procedure for handling confidential information of
this nature and in accordance with safe and sound banking practices; provided,
that nothing herein shall prevent any Lender from disclosing such information
(a) to any other Lender or to the Administrative Agent, (b) to any other Person
if reasonably incidental to the administration of the Loans and Letter of Credit
Liabilities, (c) upon the order of any court or administrative agency, (d) to
the extent requested by, or required to be disclosed to, any rating agency or
regulatory agency or similar authority (including any self-regulatory authority,
such as the National Association of Insurance Commissioners), (e) which had been
publicly disclosed other than as a result of a disclosure by the Administrative
Agent or any Lender prohibited by this Agreement, (f) in connection with any
litigation to which the Administrative Agent, any Lender or any of their
respective Subsidiaries or Affiliates may be party, (g) to the extent necessary
in connection with the exercise of any remedy hereunder, (h) to such Lender’s or
the Administrative Agent’s Affiliates and their respective directors, officers,
employees and agents including legal counsel and independent auditors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (i) with the consent of the Borrower, (j) to Gold
Sheets and other similar bank trade publications, such information to consist
solely of deal terms and other information customarily found in such
publications and (k) subject to provisions substantially similar to those
contained in this Section, to any actual or proposed Participant or Assignee or
to any actual or prospective counterparty (or its advisors) to any
securitization, swap or derivative transaction relating to the Borrower’s
Obligations hereunder.  Notwithstanding the foregoing, the Administrative Agent,
any Lender or McGuireWoods LLP may circulate promotional materials and place
advertisements in financial and other newspapers and periodicals or on a home
page or similar place for dissemination of information on the Internet or
worldwide web, in each case, after the closing of the transactions contemplated
by this Agreement in the form of a “tombstone” or other release limited to
describing the names of the Borrower or its Affiliates, or any of them, and the
amount, type and closing date of such transactions, all at their sole expense.
 
Section 9.13 USA PATRIOT Act Notice.  Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act.
 
Section 9.14 No Fiduciary Duty.  The Administrative Agent, each Lender and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lender Parties”), may have economic interests that conflict with those of the
Borrower, its Affiliates and/or their respective stockholders (collectively,
solely for purposes of this paragraph, the “Borrower Parties”).  The Borrower
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
(other than any implied duty of good faith) between any Lender Party, on the one
hand, and any Borrower Party, on the other.  The Lender Parties acknowledge and
agree that (a) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lender Parties, on the one hand, and the
Borrower, on the other and (b) in connection therewith and with the process
leading thereto, (i) no Lender Party has assumed an advisory or fiduciary
responsibility in favor of any Borrower Party with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender  Party has
advised, is currently advising or will advise any Borrower Party on other
matters) or any other obligation to any Borrower Party except the obligations
expressly set forth in the Loan Documents and (ii) each Lender Party is acting
solely as principal and not as the agent or fiduciary of any Borrower
Party.  The Borrower acknowledges and agrees that the Borrower has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower agrees that it will
not claim that any Lender Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to any Borrower Party, in
connection with such transaction or the process leading thereto.
 
[Signature Pages to Follow]



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

   
LG&E AND KU ENERGY LLC
                     
By: /s/ Daniel K. Arbough
   
Name: Daniel K. Arbough
   
Title: Treasurer


 


 

--------------------------------------------------------------------------------

 
 
 

   
PNC BANK, NATIONAL ASSOCIATION,
   
as the Administrative Agent, the Issuing Lender and a Lender
                     
By:  /s/ Thomas E. Redmond
   
Name: Thomas E. Redmond
   
Title: Senior Vice President






 

--------------------------------------------------------------------------------

 
 

   
FIFTH THIRD BANK, as a Lender
                     
By:  /s/ Michael S. Barnett
   
Name: Michael S. Barnett
   
Title: Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 
 

   
CENTRAL BANK & TRUST COMPANY, as a Lender
                     
By:  /s/ Jason A. Smith
   
Name: Jason A. Smith
   
Title: Vice President


 

--------------------------------------------------------------------------------

 
 

   
REPUBLIC BANK & TRUST COMPANY, as a Lender
                     
By:  /s/ Thomas G. Fangman
   
Name: Thomas G. Fangman
   
Title: Senior Vice President


 

--------------------------------------------------------------------------------

 
 
 

   
MAINSOURCE BANK, as a Lender
                     
By:   /s/Philip Cooper
   
Name: Philip Cooper
   
Title: Vice President


 

--------------------------------------------------------------------------------

 
 
 
 

   
HERITAGE BANK USA, INC., as a Lender
                     
By:  /s/ Chip Knight
   
Name: Chip Knight
   
Title: Market President / Senior Lender


 

--------------------------------------------------------------------------------

 
 

   
COMMONWEALTH BANK & TRUST COMPANY, as a Lender
                     
By:  /s/ Courtney Giesel
   
Name: Courtney Giesel
   
Title: Executive Vice President


 

--------------------------------------------------------------------------------

 
 

   
HERITAGE BANK INC., as a Lender
                     
By:  /s/ Peter J. Weickgenannt
   
Name: Peter J. Weickgenannt
   
Title: Senior Lender


 

--------------------------------------------------------------------------------

 
 

   
CUMBERLAND VALLEY NATIONAL BANK & TRUST COMPANY, as a Lender
                     
By:  /s/ Tim Edwards
   
Name: Tim Edwards
   
Title: Executive Vice-President


 

--------------------------------------------------------------------------------

 
 

   
FARMERS NATIONAL BANK OF DANVILLE, as a Lender
                     
By:  /s/ J. Marty Gibson
   
Name: J. Marty Gibson
   
Title: Executive Vice President, Head of Lending


 

--------------------------------------------------------------------------------

 

   
BANK OF HARLAN, as a Lender
                     
By:  /s/ Steve Tolliver
   
Name: Steve Tolliver
   
Title: President / CEO






 

--------------------------------------------------------------------------------

 

Appendix


COMMITMENTS


Lender
 
Commitment
 
Applicable
Percentage
PNC Bank, National Association
 
$
16,500,000.00
 
22.000000000%
Fifth Third Bank
 
$
14,000,000.00
 
18.666666667%
Central Bank & Trust Company
 
$
12,000,000.00
 
16.000000000%
Republic Bank & Trust Company
 
$
8,000,000.00
 
10.666666667%
MainSource Bank
 
$
5,500,000.00
 
7.333333333%
Heritage Bank USA, Inc.
 
$
5,500,000.00
 
7.333333333%
Commonwealth Bank & Trust Company
 
$
3,500,000.00
 
4.666666667%
Heritage Bank Inc.
 
$
3,500,000.00
 
4.666666667%
Cumberland Valley National Bank & Trust Company
 
$
2,500,000.00
 
3.333333333%
Farmers National Bank of Danville
 
$
2,000,000.00
 
2.666666667%
Bank of Harlan
 
$
2,000,000.00
 
2.666666667%
Total
 
$
75,000,000.00
 
100.000000000%





 

 

--------------------------------------------------------------------------------

 

SCHEDULE 5.14
 
Utility Subsidiaries
 
Subsidiary
Jurisdiction(s) of Incorporation
Louisville Gas and Electric Company
Kentucky
Kentucky Utilities Company
Kentucky and Virginia



 

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.10
 
Existing Liens
 
None.
 

 

--------------------------------------------------------------------------------

 



 
SCHEDULE 6.11
 
Restrictive Agreements
 
Restrictions in the Amended and Restated Articles of Incorporation (“Articles”)
and By-Laws of each of the Utility Subsidiaries as in effect on the Effective
Date.
 
The Articles and By-Laws of each of the Utility Subsidiaries contain
restrictions on dividends and other payments relating to certain series of
preferred and preference stock.  Neither of the Utility Subsidiaries has any
preferred or preference stock outstanding as of the Effective Date.
 

 

--------------------------------------------------------------------------------

 
EXHIBIT A-l



 
Form of Notice of Borrowing
 
PNC Bank, National Association,
as Administrative Agent
P7-PFSC-05-W
500 First Avenue
Pittsburgh, Pennsylvania 15219
Attention: Agency Services
Facsimile: (412) 762-8672
 
Ladies and Gentlemen:
 
This notice shall constitute a “Notice of Borrowing” pursuant to Section 2.03 of
the Revolving Credit Agreement dated as of October 30, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among LG&E and KU Energy LLC, as the Borrower, the lending
institutions party thereto from time to time and PNC Bank, National Association,
as Administrative Agent. Terms defined in the Credit Agreement and not otherwise
defined herein have the respective meanings provided for in the Credit
Agreement.
 
1.  
The date of the Borrowing will be   _____________ ,______ .1

 
2.  
The aggregate principal amount of the Borrowing will be ___________.2

 
3.  
The Borrowing will consist of [Base Rate] [Euro-Dollar] Loans.

 
4.  
The initial Interest Period for the Loans comprising such Borrowing shall be
___________________.3

 
[Insert appropriate delivery instructions, which shall include bank and account
number].
 
[Signature Page Follows]



--------------------------------------------------------------------------------

 
1 Must be a Business Day. 
2 Revolving Borrowings must be an aggregate principal amount of $5,000,000 or
any larger integral multiple of $1,000,000, except the Borrowing may be in the
aggregate amount of the remaining unused Commitments.
3 Applicable for Euro-Dollar Loans only. Insert “one month”, “two months”,
“three months” or “six months” (subject to the provisions of the definition of
“Interest Period”).
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

   
LG&E AND KU ENERGY LLC
                     
By: _________________
   
Name:
   
Title:





 

--------------------------------------------------------------------------------

 
EXHIBIT A-2



 
Form of Notice of Conversion/Continuation
 
______________, ______
 
PNC Bank, National Association,
as Administrative Agent
P7-PFSC-05-W
500 First Avenue
Pittsburgh, Pennsylvania 15219
Attention: Agency Services
Facsimile: (412) 762-8672
 
Ladies and Gentlemen:
 
This notice shall constitute a “Notice of Conversion/Continuation” pursuant to
Section 2.06(d)(ii) of the Revolving Credit Agreement dated as of October 30,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among LG&E and KU Energy LLC, as the Borrower, the
lending institutions party thereto from time to time and PNC Bank, National
Association, as Administrative Agent. Terms defined in the Credit Agreement and
not otherwise defined herein have the respective meanings provided for in the
Credit Agreement.
 
1. The Group of Loans (or portion thereof) to which this notice applies is [all
or a portion of all Base Rate Loans currently outstanding] [all or a portion of
all Euro-Dollar Loans currently outstanding having an Interest Period of ___
months and ending on the Election Date specified below].
 
2. The date on which the conversion/continuation selected hereby is to be
effective is ____________, _________ (the “Election Date”).1
 
3. The principal amount of the Group of Loans (or portion thereof) to which this
notice applies is $____________.2
 
4. [The Group of Loans (or portion thereof) which are to be converted will bear
interest based upon the [Base Rate] [Adjusted London Interbank Offered Rate].]
[The Group of Loans (or portion thereof) which are to be continued will bear
interest based upon the [Base Rate][Adjusted London Interbank Offered Rate].]
 
5. The Interest Period for such Loans will be ____________.3
[Signature Page Follows]



--------------------------------------------------------------------------------

 
1  Must be a Business Day.
2  May apply to a portion of the aggregate principal amount of the relevant
Group of Loans; provided that (i) such portion is allocated ratably among the
Loans comprising such Group and (ii) the portion to which such notice applies,
and the remaining portion to which it does not apply, are each $5,000,000 or any
larger integral multiple of $1,000,000.
3  Applicable only in the case of a conversion to, or a continuation of,
Euro-Dollar Loans. Insert “one month”, “two months”, “three months” or “six
months” (subject to the provisions of the definition of “Interest Period”).
 

--------------------------------------------------------------------------------

 
 
 
 

   
LG&E AND KU ENERGY LLC
                     
By: _________________
   
Name:
   
Title:






 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-3



 
Form of Letter of Credit Request
 
______________, ______
 
PNC Bank, National Association,
as Issuing Lender
P7-PFSC-02-T
500 First Avenue
Pittsburgh, Pennsylvania 15219
Facsimile: (412) 762-5960
 


 
Ladies and Gentlemen:
 
This notice shall constitute a “Letter of Credit Request” pursuant to Section
3.02 of the Revolving Credit Agreement dated as of October 30, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among LG&E and KU Energy LLC, as the Borrower, the lending
institutions party thereto from time to time and PNC Bank, National Association,
as Administrative Agent.  Terms defined in the Credit Agreement and not
otherwise defined herein have the respective meanings provided for in the Credit
Agreement.
 
[The undersigned hereby requests that PNC Bank, National Association issue a
Letter of Credit on _______________, ________1 in the aggregate amount of
$________________.]  [This request is to extend a Letter of Credit previously
issued under the Credit Agreement; Letter of Credit No. __________.]
 
The beneficiary of the requested Letter of Credit will
be _____________________2, and such Letter of Credit will be in support of
_____________________3 and will have a stated termination date of
_________________4.
Copies of all documentation with respect to the supported transaction are
attached hereto.
 
[Signature Page Follows]



--------------------------------------------------------------------------------

 
1 Must be a Business Day. 
2 Insert name and address of beneficiary. 
3 Insert a description of the obligations, the name of each agreement and/or a
description of the commercial transaction to which this Letter of Credit Request
relates. 
4 Insert the last date upon which drafts may be presented (which may not be
later than one year after the date of issuance specified above or beyond the
fifth Business Day prior to the Termination Date).

 

--------------------------------------------------------------------------------

 



LG&E AND KU ENERGY LLC
 
By:_________________________                                                                
Name:
Title:
 
APPROVED:
 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
By:
______________________                                                                
Name:
Title:
 



 

--------------------------------------------------------------------------------

 

EXHIBIT B

 
Form of Note
 
 
____________________, ____
 
FOR VALUE RECEIVED, the undersigned, LG&E AND KU ENERGY LLC, a Kentucky limited
liability company (the “Borrower”), promises to pay to the order of
__________________ (hereinafter, together with its successors and assigns,
called the “Holder”), at the place and times provided in the Credit Agreement
(as defined below), the principal sum of AND/100s DOLLARS ($), or, if less, the
principal amount of all Loans advanced by the Holder to the Borrower pursuant to
the Credit Agreement, plus interest as hereinafter provided. Such Loans may be
endorsed from time to time on the grid attached hereto, but the failure to make
such notations shall not affect the validity of the Borrower’s obligation to
repay unpaid principal and interest hereunder.
 
All capitalized terms used herein shall have the meanings ascribed to them in
that certain Revolving Credit Agreement dated as of October 30, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the lending institutions party thereto
from time to time and PNC Bank, National Association, as Administrative Agent
for itself and on behalf of the Lenders and the Issuing Lender, except to the
extent such capitalized terms are otherwise defined or limited herein.
 
The Borrower shall repay principal outstanding hereunder from time to time, as
necessary, in order to comply with the Credit Agreement. All amounts paid by the
Borrower shall be applied to the Obligations in such order of application as
provided in the Credit Agreement.
 
A final payment of all principal amounts and other Obligations then outstanding
hereunder shall be due and payable on the maturity date provided in the Credit
Agreement, or such earlier date as payment of the Loans shall be due, whether by
acceleration or otherwise.
 
The Borrower shall be entitled to borrow, repay, reborrow, continue and convert
the Holder’s Loans (or portions thereof) hereunder pursuant to the terms and
conditions of the Credit Agreement. Prepayment of the principal amount of any
Loan may be made as provided in the Credit Agreement.
 
The Borrower hereby promises to pay interest on the unpaid principal amount
hereof as provided in Article II of the Credit Agreement. Interest under this
Note shall also be due and payable when this Note shall become due (whether at
maturity, by reason of acceleration or otherwise).  Overdue principal and, to
the extent permitted by law, overdue interest, shall bear interest payable on
DEMAND at the default rate as provided in the Credit Agreement.
 
In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by applicable law, and in the event any such
payment is inadvertently made by the Borrower or inadvertently received by the
Holder, then such excess sum shall be credited as a payment of principal, unless
the Borrower shall notify the Holder in writing that it elects to have such
excess sum returned forthwith. It is the express intent hereof that the Borrower
not pay and the Holder not receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may legally be paid by the Borrower
under applicable law.
 
All parties now or hereafter liable with respect to this Note, whether the
Borrower, any guarantor, endorser or any other Person or entity, hereby waive
presentment for payment, demand, notice of non-payment or dishonor, protest and
notice of protest.
 
No delay or omission on the part of the Holder or any holder hereof in
exercising its rights under this Note, or delay or omission on the part of the
Holder, the Administrative Agent or the Lenders collectively, or any of them, in
exercising its or their rights under the Credit Agreement or under any other
Loan Document, or course of conduct relating thereto, shall operate as a waiver
of such rights or any other right of the Holder or any holder hereof, nor shall
any waiver by the Holder, the Administrative Agent, the Required Lenders or the
Lenders collectively, or any of them, or any holder hereof, of any such right or
rights on any one occasion be deemed a bar to, or waiver of, the same right or
rights on any future occasion.
 
The Borrower promises to pay all reasonable costs of collection, including
reasonable attorneys’ fees, should this Note be collected by or through an
attorney-at-law or under advice therefrom.
 
This Note evidences the Holder’s Loans (or portion thereof) under, and is
entitled to the benefits and subject to the terms of, the Credit Agreement,
which contains provisions with respect to the acceleration of the maturity of
this Note upon the happening of certain stated events, and provisions for
prepayment.
 
This Note shall be governed by and construed in accordance with the internal
laws of the State of New York.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
duly authorized representative as of the day and year first above written.
 
 

   
LG&E AND KU ENERGY LLC
                     
By: _________________
   
Name:
   
Title:






 

--------------------------------------------------------------------------------

 



LOANS AND PAYMENTS OF PRINCIPAL


Date
Amount of Loan
Type
Amount of Principal
Repaid
Notation Made By
                                                                               
                                                                               
                                                 




 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
 


 
Form of Assignment and Assumption Agreement
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]12 Assignor identified on the Schedules hereto as “Assignor” [or
“Assignors”] ([collectively, the “Assignors” and each] an “Assignor”) and [the]
[each]13 Assignee identified on the Schedules hereto as “Assignee” [or
“Assignees”] ([collectively, the “Assignees” and each] an “Assignee”). [It is
understood and agreed that the rights and obligations of [the Assignors] [the
Assignees]14 hereunder are several and not joint.]15 Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
 
For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit and guarantees included in such facilities) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a Lender)]
[the respective Assignors (in their respective capacities as Lenders)] against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned by [the] [any]
Assignor to [the] [any] Assignee pursuant to clauses (a) and (b) above being
referred to herein collectively as, the “Assigned Interest”). Each such sale and
assignment is without recourse to [the] [any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the] [any] Assignor.
 
1.  
Assignor: See Schedule attached hereto

 
2.  
Assignee: See Schedule attached hereto

 
3.  
Borrower: LG&E and KU Energy LLC

 
4.  
Administrative Agent: PNC Bank, National Association, as the administrative
agent under the Credit Agreement

 
5.  
Credit Agreement: The Revolving Credit Agreement dated as of October 30, 2013
(as amended, restated, supplemented or otherwise modified from time to time)
among LG&E and KU Energy LLC, as the Borrower, the lending institutions party
thereto from time to time and PNC Bank, National Association, as Administrative
Agent

 
6.  
Assigned Interest: See Schedule attached hereto

 
 
[7 .
Trade Date: ]16

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

 
12 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language. 
13 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language. 
14 Select as appropriate. 
15 Include bracketed language if there are either multiple Assignors or multiple
Assignees. 
16 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------

 



Effective Date: _________________ , 20___
 
[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR[S]
 
[NAME(S) OF ASSIGNOR(S)]
 
By: ____________________                                                           
Title:
 
ASSIGNEE[S]
 
See Schedule attached hereto

 

--------------------------------------------------------------------------------

 



[Consented to and]17 Accepted:
 
PNC BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent [and Issuing Lender]
 
By: _____________________                                                               
Title:
 
[Consented to:]18
 
LG&E AND KU ENERGY LLC
 
By: _______________________                                                               
Title:
 





--------------------------------------------------------------------------------

 
17 To be added only if the consent of the Administrative Agent and/or Issuing
Lender is required by the terms of the Credit Agreement. 
18 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 



SCHEDULE
 
To Assignment and Assumption
 
By its execution of this Schedule, the Assignee(s) agree(s) to the terms set
forth in the attached Assignment and Assumption.
 
Assigned Interests:


Aggregate Amount of Commitment/ Loans for all Lenders19
Amount of Commitment/ Loans Assigned20
Percentage Assigned of Commitment/ Loans21
CUSIP Number
$
$
%
 

[NAME OF
ASSIGNEE]22                                                                          [and
is an Affiliate of [identify Lender]]23



--------------------------------------------------------------------------------

 
19 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date. 
20 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date. 
21 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder. 
22 Add additional signature blocks, as needed. 
23 Select as applicable.

 

--------------------------------------------------------------------------------

 

ANNEX 1 to Assignment and Assumption
 
REVOLVING CREDIT AGREEMENT DATED AS OF
OCTOBER 30, 2013
BY AND AMONG
LG&E AND KU ENERGY LLC, AS BORROWER, THE LENDERS PARTY THERETO AND PNC BANK,
NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT
 
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION
 
1. Representations and Warranties.
 
1.1. Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [the relevant] Assigned Interest, (ii)
[the] [such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
 
1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [the relevant] Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the] [any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender.
 
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.
 
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by and construed in accordance with the internal laws of the State of New York.
 



 

--------------------------------------------------------------------------------

 

EXHIBIT D

 
Form of Opinion of Counsel for the Borrower
 
 


 
 


 



 

--------------------------------------------------------------------------------

 

EXHIBIT E

 
Form of Notice of Revolving Increase
 
Dated as of:  _________________
 
LG&E AND KU ENERGY LLC (the “Borrower”), in connection with the Revolving Credit
Agreement dated as of October 30, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, the lending institutions party thereto from time to time and PNC Bank,
National Association, as Administrative Agent, hereby certifies that:
 
1. The Borrower has obtained an agreement from certain financial institutions to
increase their Commitments in the aggregate amount of _________________________
($____________)23 (the “Optional Increase”).
 
2. All of the representations and warranties of the Borrower contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects) on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case such representation and warranty was true and
correct in all respects) as of such earlier date and except for the
representations in Section 5.04(c), Section 5.05 and Section 5.13 of the Credit
Agreement, which shall be deemed only to relate to the matters referred to
therein on and as of the Effective Date.
 
3. There does not exist, as of this date, and there will not exist after giving
effect to the Optional Increase, any Default or Event of Default under the
Credit Agreement.
 
4. All necessary governmental, regulatory and third party approvals, if
required, have been obtained or made, are in full force and effect and are not
subject to any pending or, to the knowledge of the Borrower, threatened reversal
or cancellation.
 
5. Attached hereto as Annex A are resolutions adopted by the Borrower
authorizing such Optional Increase, and such resolutions are true and correct
and have not been altered, amended or repealed and are in full force and effect.
 
Capitalized terms used in this Notice of Revolving Increase and not otherwise
defined herein are used as defined in the Credit Agreement.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

 
23 Each Optional Increase shall be in a minimum amount of $2,500,000.

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrower, acting through an authorized signatory, has
signed this Notice of Revolving Increase as of the day and year first above
written.
 

   
LG&E AND KU ENERGY LLC
                     
By: _________________
   
Name:
   
Title:




 